EXHIBIT 10.6
 
[cak_ex106001.jpg]
 
REPUBLIC OF KENYA
 
 
 
PRODUCTION SHARING CONTRACT BETWEEN
 
 
THE GOVERNMENT OF THE REPUBLIC OF
 
KENYA
 
 
AND
 
 
CAMAC ENERGY KENYA LIMITED
 
RELATING TO
 
BLOCK L27
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27  Ministry of  Energy Page 1

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

PART I SCOPE AND INTERPRETATION     7             1A SCOPE     7             The
Contractor shall -     7             1B INTERPRETATION     7             PART II
TERM, EXPLORATION OBLIGATIONS AND TERMINATION     13             2. TERM     13
            3. SURRENDER     14             4. MINIMUM EXPLORATION WORK AND
EXPENDITURE OBLIGATIONS     15             5. SIGNATURE BONUS AND SURFACE FEES  
  17             6. TERMINATION AND WITHDRAWAL     18             PART III
RIGHTS AND OBLIGATIONS OF THE CONTRACTOR     19             7. RIGHTS OF THE
CONTRACTOR     19             8. GENERAL STANDARDS OF CONDUCT     20            
9. JOINT LIABILITY AND INDEMNITY     21             10. WELLS AND SURVEYS     21
            11. OFFSHORE OPERATIONS     23             12. FIXTURES AND
INSTALLATIONS AND TITLE TO ASSETS     23             13. LOCAL EMPLOYMENT,
TRAINING AND COMMUNITY DEVELOPMENT PROJECT     24             14. DATA AND
SAMPLES     25             15. REPORTS     26             PART IV RIGHTS AND
OBLIGATIONS OF THE GOVERNMENT AND THE MINISTER     27             16. RIGHTS OF
THE GOVERNMENT     27  

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 2

 
 

--------------------------------------------------------------------------------

 
 

17. OBLIGATIONS OF THE GOVERNMENT     28             PART V WORK PROGRAMME,
DEVELOPMENT AND PRODUCTION     29             18. EXPLORATION WORK PROGRAMME    
29             19. DISCOVERY AND EVALUATION WORK PROGRAMME     29            
20. DEVELOPMENT PLAN AND DEVELOPMENT WORK PROGRAMME     30             21.
UNITISATION     31             22. MARGINAL AND NON-COMMERCIAL DISCOVERIES    
32             23. NATURAL GAS     32             24. PRODUCTION LEVELS AND
ANNUAL PRODUCTION PROGRAMME     33             25. MEASUREMENT OF PETROLEUM    
34             26. VALUATION OF CRUDE OIL AND NATURAL GAS     34            
PART VI COST RECOVERY, PRODUCTION SHARING, MARKETING AND PARTICIPATION     35  
          27. COST RECOVERY, PRODUCTION SHARING, WINDFALL AND INCOME TAX     35
            28. GOVERNMENT PARTICIPATION     40             29. DOMESTIC
CONSUMPTION     41             PART VII BOOKS, ACCOUNTS, AUDITS, IMPORTS,
EXPORTS AND FOREIGN EXCHANGE     42             30. BOOKS, ACCOUNTS AND AUDITS  
  42             31. PREFERENCE TO KENYAN GOODS AND SERVICES     43            
32. EXPORTS AND IMPORTS     44             33. EXCHANGE AND CURRENCY CONTROLS  
  45  

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 3

 
 

--------------------------------------------------------------------------------

 
 

PART VIII GENERAL     46             34. PAYMENTS     46             35.
ASSIGNMENT     47             36. MANAGER, ATTORNEY AND JOINT OPERATION
AGREEMENT     47             37. CONFIDENTIALITY     47             38. FORCE
MAJEURE     48             39. WAIVER     49             40. GOVERNING LAW    
49             41. ARBITRATION     50             42. ABANDONMENT AND
DECOMMISSIONING OPERATIONS     51             43. NOTICES     54             44.
HEADING AND AMENDMENTS     56             APPENDIX A     58             THE
CONTRACT AREA BLOCK L27     58             APPENDIX "B"     59            
ACCOUNTING PROCEDURE     59             APPENDIX "C"     71            
PARTICIPATION AGREEMENT     71  

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 4

 
 

--------------------------------------------------------------------------------

 
 
Block Map of Kenya: Arrow Showing Location of Block L27

 
[cak_ex106002.jpg]
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 5

 
 

--------------------------------------------------------------------------------

 
 
PRODUCTION SHARING CONTRACT

BETWEEN

THE GOVERNMENT OF THE REPUBLIC OF KENYA

AND

CAMAC ENERGY KENYA LIMITED

This contract is made and entered into on the 10th day of  May, 2012 by
and between  the Government of the Republic of Kenya (herein after referred to
as the "Government") represented for the purpose of this Contract by the
Minister for the time being responsible for energy (hereinafter referred to as
the "Minister"); and CAMAC Energy Kenya Limited  a company incorporated  in
accordance with the  Laws of Kenya  (hereinafter referred to as "The
Contractor").

The Government and the Contractor herein are referred to either individually as
"Party" or collectively as "Parties".

WITNESSETH:

WHEREAS the title to all Petroleum resources existing in their natural
conditions in Kenya is vested in the Government; and

WHEREAS  the Government wishes to promote and encourage the exploration and the
development  of Petroleum  resources  in and throughout  the Contract Area, as
defined herein; and

WHEREAS  the Contractor desires to join and assist the Government in
accelerating the exploration and development  of the potential  Petroleum 
resources within the Contract Area; and

WHEREAS  the Contractor has the financial ability, technical competence  and
professional  skills necessary to carry out the Petroleum Operations hereinafter
described; and

WHEREAS  in accordance with the Petroleum  (Exploration  and Procuction)  Act
(Cap 308) laws of Kenya, 1986, enacted by the Parliament  of  the Republic of
Kenya, agreements.  in the form  of production  sharing  contracts.  may be
entered  between  the Government  and capital  investors;

NOW THEREFORE in consideration of the undertaking and covenants herein
contained, the Parties hereby agree as follows
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27  Ministry of  Energy Page 6

 
 

--------------------------------------------------------------------------------

 
 
PART I   SCOPE AND INTERPRETATION
 
1A SCOPE
 
This Contract is a production-sharing contract, in accordance with the
provisions herein contained and is within the meaning of the term petroleum
agreement under section 2 of the Act, and is an enforceable contract between the
Government and the Contractor.
 
The Contractor shall -
 
(a) Be responsible to the Government for the execution of the Petroleum
Operations contemplated hereunder in accordance with the provisions of this
Contract and is hereby appointed and constituted the exclusive legal Contractor
to conduct Petroleum Operations in the Contract Area for the term hereof;
 
(b) Provide all capital, machinery, equipment, technology and personnel
necessary for the conduct of Petroleum Operations;
 
(c) Bear the risk of Petroleum Costs required in carrying out Petroleum
Operations and shall therefore have an economic interest in the development of
the Petroleum deposits in the Contract Area. Such costs shall be included in
Petroleum Costs recoverable as provided in clause 27 hereof.

During the term of this Contract, the total production achieved in the conduct
of the Petroleum Operations shall be divided between the parties hereto in
accordance with the provisions of clause 27 hereof.
 
1B INTERPRETATION

In this Contract, words in the singular include the plural and vice versa, and
except where the context otherwise requires:
 
"Accounting Procedure" means the accounting procedures and requirements set out
in Appendix "B" attached hereto and made an integral part hereof;
 
"The Act" means the Petroleum (Exploration and Production) Act (Cap 308) laws of
Kenya, 1986, enacted by the Parliament of the Republic of Kenya;
 
Additional Exploration Period means the First Additional Exploration Period
and/or Second Additional Exploration Period;
 
"Affiliate" means a Person directly or indirectly controlling or controlled by
or under direct or indirect common control with another Person and "Control"
means the ownership of at least fifty percent (50%) of voting rights in that
Person;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 7

 
 

--------------------------------------------------------------------------------

 
 
Appointee means  a  body  corporate  wholly  owned  or  Controlled  by  the
Government of the Republic of Kenya and appointed for the purposes of this
Contract;
 
"Barrel" means a quantity consisting of 158.987 litres at standard atmospheric
pressure of 1.01325 bars and temperature of fifteen degrees centigrade (15 C);
 
Barrel of Oil Equivalent means that 6000 standard cubic feet of Natural Gas at
standard temperature (15oC) and pressure (1.01325 bars) is equivalent to one
Barrel of Crude Oil for the purposes of volumetric calculations under this
Contract;
 
Blocks means area covered by separate production sharing contracts between the
Government and the Contractor;
 
"Calendar Quarter" or "Quarter" means a period of three (3) consecutive months
commencing with the first day of January, April, July and October;
 
"Calendar Year" means a period of twelve (12) consecutive months commencing with
the first day of January in any year and ending the last day of December in that
year, according to Gregorian calendar;
 
"Change in Control" means any direct or indirect change in Control of a Party
(whether through merger, sale of shares or other equity interests, or otherwise)
through a single transaction or series of related transactions, from one (1) or
more transferors to one (1) or more transferees;
 
"Commercial Discovery" means a tested and delineated accumulation of Petroleum
in an Exploratory Well which has been duly evaluated in accordance with the
provisions of clause 19, and whose reserves are certified by a competent 3rd
party, appointed by the Contractor, as being capable of Commercial Production
according to good international financial and petroleum industry practice, after
the consideration of all pertinent technical and economic data;
 
"Commercial Production" means the quantity of Petroleum produced on a regular
basis from a Commercial Discovery, not used in Petroleum Operations, but saved
and sold at a value exceeding the combined exploring, finding, appraising,
developing, producing, transporting and marketing costs of that production;
 
"Constitution" means the Constitution of the Republic of Kenya;
 
"Contract" means this agreement upon execution;
 
"Contract Area" means Block L27 the geographic area covered by this Contract,
and described in Appendix "A" and any part thereof not previously surrendered;
 
"Contract Year" means twelve (12) consecutive calendar months from the Effective
Date or from the anniversary thereof;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 8

 
 

--------------------------------------------------------------------------------

 
 
"Contractor" means the Entities and their respective successors or any assignee
or assignees of any paying Participating Interest, provided that the assignment
of any such paying Participating Interest is accomplished pursuant to the
provisions of clauses 6(4) or 35 hereof, and such term will include the
Government, or its Appointee, in those certain Development Areas in which the
Government exercises its right to acquire a fully paying Participating Interest
in accordance with Clause 28(2);
 
"Cost Oil" shall have the meaning set out in sub-clause 27(1);
 
"Crude Oil" means all hydrocarbons regardless of gravity that are produced at
the wellhead in liquid state at atmospheric pressure, asphalt ozokerites and the
liquid hydrocarbons known as distillates or Natural Gas Liquids obtained from
Natural Gas by condensation or extraction;
 
"Customs Duties" means duties, levies and other taxes on imports, which are
payable as a result of the importation of the item or items under consideration;
 
"Decommissioning  Plan"  means  the  plan  for  the  decommissioning,
abandonment, recovery and removal, or if applicable redeployment, of wells, flow
lines, pipelines, facilities, infrastructure and assets related to Petroleum
Operations;
 
"Delivery Point" means the inlet flange point F.O.B. Kenya export pipeline or
loading facility at which Natural Gas or Crude Oil reaches the metering station
of a pipeline or the inlet flange of the lifting tank ships intake pipe, or such
other point that may be agreed by the Parties;
 
"Development Area" means the area delimited in a Development Plan adopted under
Clause 20 hereof;
 
"Development Period" means the period for the development of a Commercial
Discovery, which begins on the date of the designation of a Development Area in
accordance with the provisions of Clause 20 hereof and continues for the term
set out in clause 2(6);
 
"Development Plan" means the programme for drilling, testing and completing all
wells meant for production or pressure maintenance, installation of a gathering
system between wells, and installation and commissioning of any processing and
transportation facilities necessary to deliver production to the Point of Sale,
all of which are contained in a plan for development that is prepared and
adopted under Clause 20 hereof;
 
"Discount Rate" means the sum of one (1) and the decimal equivalent of the
percentage increase in the United States Consumer Price Index, as reported for
the first time in the monthly publication "International Finance Statistics" of
the International Monetary Fund, between the month of the Effective Date and the
month when such costs were incurred;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of  Energy Page 9

 
 

--------------------------------------------------------------------------------

 
 
"Discovery" means the Discovery of Petroleum;
 
"Economic Limit" means that point in the life of field where expected Revenue to
Contractor from Petroleum Operations is insufficient to cover the operating
costs to continue Petroleum Operations in accordance with the requirements of
the Contract. In this context Revenue means the expected revenues derived from
the conveyance and sale of Petroleum at the Delivery Point together with any
firm tariff income earned by the field facilities, if any;

"Effective Date" means the date falling ninety days after this Contract is
executed by the Government and the Contractor;
 
"Evaluation" means the logical cataloguing, interpretation and assessment of
economic and or technical data and information in order to understand the
implications and impact of such data and information on technical and business
decisions with respect to Petroleum Operations and shall be inclusive of
logging, coring and testing an Exploratory Well, but exclusive of drilling,
reaming, sidetracking or similar activities;
 
"Execution Date" means the date this Contract is signed by the Government and
the Contractor;
 
"Expert Determination" means the process whereby a technical dispute is resolved
by the appointment of an internationally recognized technical expert who shall
be appointed  by  mutual  agreement  of  the  Government  and  the  Contractor, 
or,  failing mutual agreement within thirty (30) days, by the International
Chamber of Commerce for the purpose of making a determination related to
disputes on technical matters or technical differences under sub-clause
26(1)(b),  which  determination  shall  be  made within twenty (20) days of the
appointment and shall be final and binding upon the Government and the
Contractor
 
"Exploration Period" means the Initial Exploration Period and the Additional
Exploration Period (as extended), as the case may be, during which Exploration
Operations are undertaken by the Contractor;
 
"Exploration Operations" include geological, geophysical and Geochemical surveys
and analyses, aerial mapping, investigations of subsurface geology,
stratigraphic tests, drilling Exploratory Wells and work necessarily connected
therewith;
 
"Exploratory Well" means a well drilled or to be drilled (as the case may be) in
search of Petroleum to test a geological feature, which has not been determined
to contain producible Petroleum sufficient for Commercial Production;
 
"First Additional Exploration Period" means the additional period of two (2)
Contract Years after the Initial Exploration Period pursuant to sub-clause 2(3),
as may be extended under this Contract;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 10

 
 

--------------------------------------------------------------------------------

 
 
"Fiscal Year" means a period of twelve (12) consecutive months corresponding to
the year of income as defined in the Income Tax Act of Kenya;
 
"Government" means the Government of the Republic of Kenya;
 
"Income Tax Act" means the Income Tax Act of Kenya, as from time to time
amended;
 
"Initial Exploration Period" means the period of two (2) Contract Years
commencing on the Effective Date of the Contract, as defined in sub-clause 2(1);
 
"Joint Account" shall have the meaning set out in subpart 1.1.1 of the
Accounting Procedure;
 
"Joint Operating Agreement" (JOA) means the operating and participating
agreement between the Parties constituting the Contractor that governs their
operational activities, obligations and responsibilities under this Contract,
 
"LIBOR" means London Inter-Bank Offered Rate of interest on six (6) months
United States dollars deposit quoted at 11 a.m. by the National Westminster Bank
Plc, or any other bank agreed by the parties on the first banking day of  each
month for which interest is due;
 
"Lower Thermal Heat Rate" means the Btu content of a fuel by international
Standards used for comparison of thermal value of a hydrocarbon;
 
"Market Evaluation Report" means a report for a potentially commercial Natural
Gas Discovery by the Contractor including but not limited to identifying
potential markets for the Natural Gas, expected volumes for such markets,
infrastructure potentially required to access such markets and expectations of
price for the Natural Gas supplied to such markets;
 
"Maximum  Efficient  Rate"  means  the  rate  at  which  the  maximum  ultimate
economic petroleum recovery is obtained from a commercial field without
excessive rate of decline in reservoir pressure and consistent with good
international petroleum industry practice;
 
"Minimum  Expenditure"  means  the  minimum  expenditure  obligations  of  the
Contractor during each of the Exploration Periods as specified in Clause 4
herein;
 
"Minister" means the Minister for the time being responsible for energy or his
designated representative;
 
"Ministry" means the Ministry for the time being responsible for energy or its
designated representative;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 11

 
 

--------------------------------------------------------------------------------

 
 
"Natural Gas" means hydrocarbons that are in a gaseous phase at atmospheric
conditions of temperature and pressure, including wet mineral gas, dry mineral
gas, casing head gas and residue gas remaining after the extraction or
separation of liquid hydrocarbons from wet gas, and non-hydrocarbon gas produced
in association with liquid or gaseous hydrocarbons
 
"Natural Gas Liquids" or  "NGLs" means liquefiable hydrocarbons obtained from
Natural Gas by condensation or extraction, including, but not limited to,
ethane, propane, butane, pentanes and heavies;
 
"Normal Cubic Meter" means the volume of gas that occupies a cubic meter when
this gas is at a temperature of 15 degrees Celsius and a pressure of 1013.25
millibar;
 
"Offshore shall" mean any area which lies below the elevation of the lowest tide
level of the shoreline in question for the 10 years preceding this Contract;
 
"Participation Agreement" means that model agreement as set out in Appendix C
between the Government and Contractor that sets guidelines with respect to the
relationship between the Government and Contractor in connection with their
respective activities, obligations and responsibilities and which shall only
come into force after negotiation of a mutually acceptable form and on signature
by the Parties upon the election of the Government to acquire, hold and execute
a fully paying working Participating Interest in one (1) or more Development
Areas in accordance with Clause 28 of this Contract;
 
"Participation Interest or  Participating Interest" shall mean, as the context
requires, the fully paying Participating Interest, expressed as a percentage,
and held by the Entities in and to this Contract and the Contract Area, and will
include the Government, or its Appointee, in those certain Development Areas in
which the Government exercises its right to acquire such a fully paying
Participating Interest in accordance with Clause 28.
 
"Person" means any legal Contractor, corporeal or otherwise;
 
"Petroleum" means Crude Oil and Natural Gas.
 
"Petroleum Costs" means those expenditures made and obligations incurred by the
Contractor in carrying out Petroleum Operations hereunder, determined in
accordance with this Contract and the Accounting Procedure attached hereto in
Appendix "B" and made a part hereof;
 
"Petroleum Operations" means all or any of the operations, authorised under this
Contract, related to the exploration for, finding, appraisal, development,
extraction, production, decommissioning, separation and treatment, storage,
transportation, and sale or disposal of, Petroleum up to the point of export or
the agreed Delivery Point in Kenya or the point of entry into a refinery and
includes Natural Gas processing, liquefaction and compressed Natural Gas
operations but does not include petroleum refining operations;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 12

 
 

--------------------------------------------------------------------------------

 
 
"Point of Sale" means Delivery Point unless otherwise specified;
 
Profit Oil shall have the meaning set out in sub-clause 27(3);
 
"Regulations" mean the Petroleum (Exploration and Production) Regulations;
 
"Second Additional Exploration Period" means the second period of two (2)
contract years after the First Additional Exploration Period pursuant to
sub-clause 2(4), as may be extended under this Contract;
 
"Second Tier Amount" shall have the meaning set out in sub-clause 27(3);
 
"Semester" means a period of six (6) consecutive months commencing with the
first day of January or the first day of July of a Calendar Year;
 
"Stub Year" shall mean that portion of the first Contract Year between the
Effective Date and the last day of the Calendar Year then in progress;
 
"Threshold Price" shall have the meaning set out in sub-clause 27(3)(e).

PART II TERM, EXPLORATION OBLIGATIONS AND TERMINATION

2. TERM
 
(1)
The Contractor is authorized to conduct Exploration Operations in the Contract
Area during an Initial Exploration Period of  Two (2) Contract Years from the
Effective Date.

 
(2)
The Contractor shall begin Exploration Operations within three (3) months of the
Effective Date.

 
(3)
Upon written application by the Contractor made not later than one (1) month
prior to the expiry of the Initial Exploration Period, the Minister shall, if
the Contractor has fulfilled his work and expenditure obligations under this
Contract, grant a First Additional Exploration Period of two (2) Contract Years.

 
(4)
Upon written application by the Contractor made not later than one (1) month
prior to the expiry of the First Additional Exploration Period, the Minister
shall, if the Contractor has fulfilled all its work obligations under this
Contract, grant a Second Additional Exploration Period of two (2) Contract
Years.


--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 13

 
 

--------------------------------------------------------------------------------

 
 
(5)
In  order to  enable  the  Contractor  to  complete  the  drilling  and testing
of  an Exploratory Well actually being drilled or tested at the end of the any 
Additional Exploration Period, the Minister shall, on written application by the
Contractor made not later than three (3) months before the expiry of   such
Additional Exploration Period, unless another period of notice is agreed by the
Parties, extend the period in which the work is to be expeditiously completed,
which in any event shall not extend such period by more than four (4) months.

 
(6)
This Contract shall expire automatically at the end of the Initial Exploration
Period or at the end of any Additional Exploration Period as extended in
accordance with this Contract, except as to any Development Area. If the
Contractor reports, pursuant to sub-clause 19(6) hereof, that a Commercial
Discovery has been made before the expiry of the Initial Exploration Period
stipulated in sub-clause 2(1) hereof or any  Additional Exploration Period
thereof, this Contract shall not expire in respect to the relevant Development
Area, but shall continue as to such Development Area for Crude Oil for a
Development Period term of Twenty Five 25 years from the date the Development
Plan for that Development Area is adopted under sub-clause 20(3) hereof,
provided that the Development Period for a Natural Gas Development Area shall
continue for a term of twenty five (35)  from the date the Development Plan for
such Natural Gas Development Area is adopted under sub-clause 20(3) hereof.

 
3. SURRENDER
 
(1)
The Contractor shall surrender:


(a)  Twenty Five (25 %) Percent of the original contract area at or before the
end of the Initial Exploration Period;
(b)  Twenty Five (25%) Percent of the remaining contract area at or before the
end of the First Additional Exploration Period.

(2)
When calculating surrender under sub-clause 3(1), a Development Area shall be
excluded from the original Contract Area.

 
(3)
Notwithstanding the terms of surrender set forth under sub-clause 3(1) herein
the Contractor may surrender an additional part of the Contract Area and such a
voluntary surrender shall be credited against the next surrender obligation of
the Contractor under sub-clause 3(1).

 
(4)
The shape and size of an area surrendered shall be approved by the Minister,
which approval shall not be unreasonably withheld.

 
(5)
The Contractor shall give one (1) year's written notice of surrender in respect
of a Commercial Discovery, which is producing or has produced Petroleum and one
(1) month written notice of surrender in respect of any other part of the
Contract Area. In case of a surrender of the entire Contract Area this Contract
shall terminate.

 
(6)
No surrender shall reduce shall reduce the minimum amount of exploration work
and expenditure fixed in clause 4.

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 14

 
 

--------------------------------------------------------------------------------

 
 
4. MINIMUM EXPLORATION WORK AND EXPENDITURE OBLIGATIONS
 
(1)
The Contractor shall have the obligation to fulfil the following minimum work
and expenditure obligations -

 
(a) During the Initial Exploration Period of three (3) Contract Years -
 

1.1 Minimum Work and Expenditure Obligations  
(i)
 
(ii)
(iii)
Carry out block wide geological and geophysical studies and integrate the
results of these two (2) studies US$350,000.00
Reprocess and re-interpret previous 2D seismic data in the block US$850,000.00
Acquire, process and interpret 1,500 km2 line of 3D seismic data
US$10,500,000.00 TOTAL EXPENDITURE FOR THE INITIAL EXPLORATION PERIOD US$
11,700,000.00

 
(b) During the First Additional Exploration Period of two (2) years Contract
Years:
 

Minimum Work and Expenditure Obligations   (i) Drill one (1) exploratory well
below sea-bed to minimum depth of 3,000m at a minimum expenditure of
US$40,000,000.00 TOTAL MINIMUM EXPENDITURE FOR FIRST ADDITIONAL EXPLORATION
PERIOD US$ 40,000,000.00

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 15

 
 

--------------------------------------------------------------------------------

 
 
(c) During the Second Additional Exploration Period of two (2) years Contract
Years:
 

 Minimum Work and Expenditure Obligation   (i) Drill one additional exploratory
well below the sea- bed to a minimum depth of 3,000m at a minimum cost of
US$40,000,000.00  TOTAL MINIMUM EXPENDITURE FOR SECOND ADDITIONAL EXPLORATION
PERIOD US$ 40,000,000.00

 
 
 
(2)
The fulfilment of all the minimum work obligations in respect of each 
Exploration Period as set forth in sub-clauses 4(1) (a), 4 (1) (b) and 4 (1) (c)
shall relieve the Contractor of the corresponding expenditure obligation
thereto.

 
(3) 
If the drilling of an Exploratory Well is discontinued, prior to reaching the
minimum depth herein specified, because that well has encountered the basement,
an impenetrable substance or any condition which in accordance with the good
international petroleum industry practice would make it unsafe or impractical to
continue drilling, the minimum depth obligation in respect of that well shall be
deemed to be fulfilled.

 
(4)
A well drilled to evaluate a Discovery under an Evaluation work programme
pursuant to sub-clause 19(2) and 19(3) shall not be considered to  an
Exploratory Well for the purpose of fulfilling the required number of
Exploratory Wells, unless the written consent of the Minister is obtained.

 
(5) 
The minimum exploration expenditure set forth in sub-clause 4(1) is expressed in
U.S. dollars of the year of the Effective Date. In any Contract Year of either
the Initial Exploration Period or any Additional Exploration Period, for the
purpose of comparison of the actual costs incurred and paid by the Contractor
with the minimum exploration expenditure, the actual costs incurred and paid by
the Contractor for seismic operations and the drilling of Exploratory Wells
during that Contract Year shall be converted into constant U.S. dollars by
dividing the costs by the Discount Rate.

 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 16

 
 

--------------------------------------------------------------------------------

 
 
(6)
If during either the Initial Exploration Period or the First Additional
Exploration Period, the Contractor exceeds the minimum work obligation in
accordance with sub-clause 4(4) exceeding the Minimum work obligations for such
Exploration Period, then such excess may be credited toward the respective
obligation of the next succeeding Additional Exploration Period or periods.

 
(7)
Upon entry into each exploration period, Contractor shall provide 50% Bank and
50%   Parent Company Guarantee guaranteeing its full minimum work and
expenditure obligations for each exploration period guaranteeing the
Contractor's minimum work and expenditure obligations under sub-clause 4(1)
hereof.

 
(8) 
If at the end of either the Initial Exploration Period or of the First/Second
Additional Exploration Period or upon the date of termination of this Contract,
whichever occurs first, the Contractor has not fulfilled all its minimum work
obligations under sub-clause 4(1) hereof, the Contractor shall pay the
Government the minimum monetary obligation in respect of all the work for the
expiring period multiplied by the Discount Rate and calculated on the last month
of that Exploration Period, and/or the shortfall, if any, between the amount
expended, in accordance with sub- clause 4(4) and the minimum monetary
obligation for the expiring Exploration Period, multiplied by the Discount Rate.

 
5. SIGNATURE BONUS AND SURFACE FEES
 
(1) 
The  Contractor  shall  pay  a  Signature  Bonus  of  Three  Hundred  and  Ten
Thousand United States Dollars (USD310,000) on or before the Execution Date of
this contract by means of a direct bank transfer to an accepted Ministry bank
account and in accordance with applicable law.

 
(2) 
The Contractor shall pay, on or before the beginning of the relevant Contract
Year to the Ministry, the following surface fees;

 
(i) Five United States Dollars (USD5.00) per square kilometre per annum during
the Initial Exploration Period,
 
(ii) Ten United States Dollars (USD10.00) per square kilometre per annum during
the First Additional Exploration Period,
 
(iii) Fifteen United Dollars (USD15.00) per square kilometre per annum during
the Second Additional Exploration Period,
 
(iv) One Hundred United States Dollars USD (USD100.00) per square kilometre per
annum during the Development and Production Periods
 
(3)
The surface fees shall be calculated on the basis of the surface area of the
Contract Area on the date those payments are due.
 
A fee payable under sub-clause 5(2) is not refundable and a late payment shall
attract interest in accordance with sub-clause 34(2).

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 17

 
 

--------------------------------------------------------------------------------

 

6. TERMINATION AND WITHDRAWAL
 
(1) 
The Minister may terminate this Contract by giving the Contractor written
notice, if the Contractor

 
(a) Fails to make any payment to the Government or the Minister required under
this Contract for a period exceeding sixty (60) days; or
 
(b) Is in material breach of any other obligation under this Contract; or
 
(c)  becomes insolvent, makes a composition with its creditors, or goes into
liquidation other than for reconstruction or amalgamation.
 
(2) 
The period of notice in respect of sub-clause 6(1)(a) hereof shall be two (2)
months, and in any other case three (3) months, but if the Contractor remedies
the breach within the period of notice, the Minister shall withdraw the notice. 
Where the Minister reasonably believes the Contractor is using its best efforts
to remedy the default, the Minister may extend the notice, accordingly.

 
(3) 
When this Contract is terminated or expires in whole or in part, the Contractor
shall conclude the Petroleum Operations in the area as to which this Contract
has terminated or expired in an orderly manner minimising harm to the Government
and third parties.

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 18

 
 

--------------------------------------------------------------------------------

 
 
PART III RIGHTS AND OBLIGATIONS OF THE CONTRACTOR

7. RIGHTS OF THE CONTRACTOR
 
(1)
The Contractor shall have the right to carry out the Petroleum Operations within
the Contract Area, subject to the provisions of this Contract for the term
hereof.

 
(2) 
The Contractor is granted the right to enter upon the Contract Area and conduct
Petroleum Operations there, but permission may be granted by the Government to
other Persons to search for and mine minerals, other than Petroleum, so long as
they do not interfere with the Petroleum Operations, and easements and rights of
way may be granted to other Persons for the benefit of land adjacent to the
Contract Area.

 
(3) 
The Minister shall facilitate on behalf of the Contractor any permit necessary
to enable the Contractor to use the water in the Contract Area for the purpose
of the Petroleum Operations but the Contractor shall not unreasonably deprive
the users of land, domestic settlement or cattle watering place of the water
supply to which they are accustomed.

 
(4)
The Contractor may, for the purpose of the Petroleum Operations, use gravel,
sand, clay and stone in the Contract Area but not in

 
(a) Trust land without a licence granted under section 37 of the Trust Land Act;

(b) Other private land without the consent of the owner; and

(c) A beach, foreshore or reef without the consent of the Minister.
 
(5) 
Subject to the provisions of section 10 of the Act and of regulation 6 of the
Regulations, and subject to the provisions of Chapter V and Articles 261 and 262
in the 5th schedule of the Constitution and Part IV of the Trust Land Act, the
Contractor may exercise all rights granted to him by this Contract.

 
(6) 
Subject to the approval of the applicable Development Plan, the Contractor shall
have the right to freely consume or re-inject, without being subject to any
taxes, royalties or other payments, Crude Oil and Natural Gas from the Contract
Area for the purpose of conducting the Petroleum Operations.

 
(7)
As a result of conducting the Petroleum Operations, the Contractor shall have
the right, without any additional payment, except for those payments provided
for in this Contract, to:

 
(a) Enter into contracts with the other Parties for the services of their
personnel or to provide services in relation to the Petroleum Operations;
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 19

 
 

--------------------------------------------------------------------------------

 
 
(b) Arrange financing for a portion of the capital costs of the development
operations to be undertaken by the Contractor, as determined by the Contractor;

 
(c) Enter into agreements providing for the transportation and terminalling of
Crude Oil and Natural Gas;
 
(d) establish a marketing agreement with one or more of the parties to market
the Crude Oil and Natural Gas on behalf of the Contractor on international
markets; and
 
(e) Enter into  any other  agreements  that  may be necessary to  conduct the
Petroleum Operations.
 
8. GENERAL STANDARDS OF CONDUCT

 
(1) 
The  Contractor  shall  carry  out  the  Petroleum  Operations  diligently  and 
in accordance with good international petroleum industry practice.

 
(2)
In particular, the Contractor shall -

 
(a) Ensure that all machinery, plant, equipment and installations used by the
Contractor in connection with the Petroleum Operations are of proper and
accepted construction and are kept in good repair;

 
(b) Use the resources of the Contract Area as productively as possible and
ensure that good international petroleum industry practice is used to prevent
Petroleum discovered and produced, or mud or any other fluids or substances
escaping or being wasted;
 
(c) prevent damage to adjacent strata which bear Petroleum or water, and prevent
water entering through wells into strata bearing petroleum, except where water
injection methods are used for secondary recovery operations;
 
(d) properly confine Petroleum in receptacles constructed for that purpose, and
not place Crude Oil in an earthen reservoir except temporarily in an emergency;
and
 
(e) Dispose of waste oil, salt water and refuse in accordance with good
international petroleum industry practice, avoiding pollution.
 
(3) 
In  conducting  the  Petroleum  Operations,  the  Contractor  may  use  any  of 
its Affiliates, any Affiliate of the entities constituting the Contractor or
independent contractors.   The Contractor, however, shall remain responsible for
the performance of its obligations.

 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 20

 
 

--------------------------------------------------------------------------------

 
 
9. JOINT LIABILITY AND INDEMNITY
 
(1) 
Where a Contractor consists of more than one (1) Person their liability shall be
joint and several.

 
(2) 
The  Contractor  shall  cause  as  little  damage  as  possible  to  the 
surface  of  a Contract Area and to trees, crops, buildings and other property
thereon, shall forthwith repair any damage caused, and shall pay reasonable
compensation for any loss suffered, as determined by an independent Expert
appointed by the parties, subject to sub-clause 9(5).

 
(3) 
The Minister may, if he has reasonable cause to believe that the Petroleum
Operations may endanger persons or property, cause pollution, harm marine life
or interfere with navigation and fishing, order the Contractor to take
reasonable remedial measures or order the Contractor to discontinue the relevant
Petroleum Operations until such measures, or mutually agreed alternatives
thereto, are implemented.  If Petroleum Operations are suspended in accordance
with this sub- clause 9(3) during the Exploration Period, then the Exploration
Period shall be extended by the same number of days as the period of the
suspension.

 
(4) 
The  Contractor  shall  maintain  appropriate  and  adequate  third  party 
liability insurance and workmen's compensation insurance and shall provide the
Minister with evidence of those insurances before the Petroleum Operations
begin.

 
(5) 
The Contractor shall indemnify, defend and render the Government harmless from
all and any third party claims for loss or damage which, but for the conduct of
Petroleum Operations by the Contractor or sub-Contractor, would not have arisen
or occurred.  Under no circumstances, however, shall the Contractor be liable
for indirect or consequential losses or damages, pool formation or structure
damage, loss  of  reservoir,  loss  of  production  or  loss  of  profits 
arising  out  of  or  in connection with this Contract or the Petroleum
Operations.

 
(6)
In the event of an emergency or extraordinary circumstances requiring immediate
action, including the safeguarding of lives or property or protection of the
environment or for health reasons, the Operator, on behalf of the Contractor,
may take all such actions as it deems proper or advisable to protect the joint
property, its  investments  and  its  employees,  and  shall  give  written 
notice  to  the Government immediately thereafter.   Any and all costs incurred
in connection with such emergency activities shall be regarded as Petroleum
Costs for the purpose of cost recovery under Clause 27 and the Accounting
Procedure.

 
10. WELLS AND SURVEYS
 
(1) 
Unless such a notice is waived, the Contractor shall not drill a well or
borehole or recommence drilling after a six (6) months' cessation without thirty
(30) days' prior notification to the Minister which notice shall set forth the
Contractor's reasons for undertaking such well and shall contain a copy of the
drilling programme.

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 21

 
 

--------------------------------------------------------------------------------

 
 
(2) 
The design of a well or borehole and the conduct of drilling shall be in
accordance with good international petroleum industry practice.

 
(3) 
No borehole or well shall be drilled so that any part thereof is less than five
hundred (500) metres from a boundary of the Contract Area, without the consent
in writing of the Minister, which consent shall not be unreasonably withheld.

 
(4) 
The Contractor shall not, except where there is danger or a risk of significant
economic loss

 
(a) abandon a well or remove any permanent form of casing there from, without
giving forty-eight (48) hours prior notification to the Minister, and an
abandoned well shall be securely plugged to prevent pollution, sub-sea damage,
or water entering or escaping from the strata penetrated; or
 
(b) Commence drilling, re-enter or plug a well unless a representative of the
Minister has been given a reasonable opportunity to be present.
 
(5) 
The Contractor shall state, in its application to abandon a well on land,
whether that well is capable of providing a water supply.

 
(6) 
The Contractor shall, within two (2) months of termination or expiry of this
Contract or the surrender of part of the Contract Area, deliver up all
productive wells, in said surrendered area, in good repair and working order
together with all casings and installations which cannot be moved without
damaging the well, but the Minister may require the Contractor to plug the well
at the Contractor's expense by notifying the Contractor within thirty (30) days
after such termination or expiry is effected or at least three (3) months prior
to surrender of a Development Area.

 
(7) 
Where the Contractor applies to permanently abandon an Exploratory Well in which
petroleum of potentially commercial significance has not been found, the
Minister may request the Contractor to deepen or sidetrack that well and to test
the formations penetrated as a result of such operations, or to drill another
exploration well within the same prospect area, subject to the following
provisions;

 
(a) Any such additional Petroleum Operations shall be at the sole cost, risk and
expense of the Minister and shall be paid for in accordance with the Accounting
Procedure.   The Government shall advance to the Contractor the funds necessary
to conduct the operations.

(b)  The  Contractor  shall  not  undertake  such  additional  work  if  it 
will interfere with the conduct of the Contractor's Petroleum Operations or if
it is not commercially, technically or operationally feasible.
 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 22

 
 

--------------------------------------------------------------------------------

 
 
(c) In the event that the Petroleum Operations undertaken under this sub- clause
10 (7) result in a Discovery which the Contractor elects to evaluate and/or
develop as a commercial field, the Contractor shall reimburse the Government Six
Hundred per cent (600%) of the costs and expenses incurred by the Government for
the conduct of the operations and such sum shall be paid within thirty (30) days
of the notification made by the Contractor.  If the Contractor does not make
such election, the Government shall have the right to continue the Petroleum
Operations on this Discovery at the sole cost, risk and expense of the
Government.
 
(8) 
The Contractor shall give the Minister thirty (30) days; notice of any proposed
geophysical survey of the Contract Area, which notice shall contain complete
details of the programme to be conducted. At the request of the Contractor, the
Minister may waive the notice period.

 
11. OFFSHORE OPERATIONS
 
(1)
The  Contractor  shall  ensure  that  works  and  installations  erected 
offshore  in Kenya's territorial waters and exclusive economic zone shall be -

 
(a) Constructed, placed, marked, buoyed, equipped and maintained so that there
are safe and convenient channels for shipping;
 
(b) Fitted with navigational aids approved by the Minister;

 
(c) Illuminated between sunset and sunrise in a manner approved by the managing
director, Kenya Ports Authority; and
 
(d) Kept in good repair and working order.
 
(2) 
The Contractor shall pay reasonable compensation for any interference in fishing
rights caused by the Petroleum Operations.

 
12. FIXTURES AND INSTALLATIONS AND TITLE TO ASSETS
 
(1) 
With the written consent of the Minister, which consent shall not be
unreasonably withheld, the Contractor shall have the right to construct, operate
and maintain roads, drill water wells and to place and/or construct fixtures and
installations necessary to conduct the Petroleum Operations, including but not
limited to, storage tanks, trunk pipelines, shipment installations, pipelines,
cables or similar lines, liquefaction, processing and compression, located
inside or outside the Contract Area, as well as construct, operate and maintain
or lease facilities for the transportation of Crude Oil and Natural Gas from the
Contract Area. The consent of the Minister may be conditional on the use by
other producers of the excess capacity, if any, of those facilities. Where the
Minister and Contractor agree that a mutual economic benefit can be achieved by
constructing and operating common facilities, however, the Contractor shall use
its reasonable best efforts to reach agreement with other producers on the
construction and operation of such common facilities.

 
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 23

 
 

--------------------------------------------------------------------------------

 
 
(2) 
Other producers may only use the facilities of the Contractor where there exists
excess capacity and on payment of a reasonable compensation which includes a
reasonable return on investment to the Contractor and provided the use does not
interfere with the Contractor's Petroleum Operations.

 
(3) 
The Minister may, in consultation with the Contractor, consent to the laying of
pipelines, cables and similar lines in the Contract Area by other Persons,
subject to (a) the consent of the Contractor, which consent shall not be
unreasonably withheld, and (b) the submission of technical data by the
Government demonstrating that such lines shall not interfere with the Petroleum
Operations of the Contractor.

 
(4) 
On termination or expiration of this Contract or surrender of part of the
Contract Area, the Contractor shall remove the above-ground plant, appliances
and installations from the Contract Area or the part surrendered other than
those that are situated in or related to a Development Area or, at the option of
the Minister, the Contractor shall transfer ownership thereof, at no cost, to
the Government, in the condition that they are then in, in which latter case the
Government shall be responsible for operating, maintaining, abandoning and
decommissioning of such plants, appliances and installations.

 
(5) 
When the rights of the Contractor in respect of a Development Area terminate,
expire or are surrendered, the Contractor shall transfer ownership thereof to
the Government, at no cost, the plant, appliances and installations that are
situated in the Development Area or that are related thereto, unless such plant,
appliances and installations are or may be utilised by the Contractor in
Petroleum Operations under this Contract, but the Government may require the
Contractor to remove the surface installations at the cost of the Contractor.


13. LOCAL EMPLOYMENT, TRAINING AND COMMUNITY DEVELOPMENT PROJECT
 
(1) 
The Contractor, its contractors and  sub-contractors  shall,  where  possible,
employ Kenya citizens in the Petroleum Operations, and until expiry or
termination of this Contract, shall train those citizens. The training programme
shall be established with the consultation of the Minister.

 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 24

 
 

--------------------------------------------------------------------------------

 
 
(2) 
In addition to the obligation under sub-clause 13(1) and commencing on the
Effective  Date,  the  Contractor  shall  for  the  purposes  of  section  11 
of  the Act contribute or hold to the order of the Ministry a minimum of:

 
(i) One Hundred and Seventy Five Thousand United States Dollars (USD 175,000.00)
per year during the Initial Exploration Period towards the Ministry Training
Fund

 
(ii) One Hundred and Seventy Five Thousand United States Dollars (USD
175,000.00) per year during the First Additional Exploration Period towards the
Ministry Training Fund.
 
(iii)  One Hundred and Seventy Five Thousand United States Dollars (USD
175,000.00) per year during the Second Additional  Exploration Period towards
the Ministry Training Fund.

(iv)  The Contractor's obligation hereunder shall be further increased to a
minimum of Two Hundred Thousand United States Dollars (USD200,000.00) per year
commencing with the adoption of the first Development Plan under sub-clause
20(3).
 
(3)
The Contractor shall by way of direct payments contribute a minimum of  United
States Dollars Fifty Thousand (USD 50,000.00) per year towards the local
community development projects.

 
14. DATA AND SAMPLES
 
(1) 
The Contractor shall keep logs and records of the drilling, deepening, plugging
or abandonment of boreholes and wells, in accordance with good international
petroleum industry practice and containing particulars of -

 
(a) The strata and sub-soil through which the borehole or well was drilled;

(b) The casing, tubing and down-hole equipment and alterations thereof, inserted
in a borehole or well;

(c) Petroleum, water, workable mineral or mine workings encountered; and

(d)  Any  other  matter  related  to  the  Petroleum  Operations  that  is
reasonably required by the Minister.
 

--------------------------------------------------------------------------------

Production Sharing Contract Block L27 Ministry of Energy Page 25

 
 

--------------------------------------------------------------------------------

 
 
(2) 
The Contractor shall record, in an original or reproducible form of good
quality, and on seismic tapes where relevant, all geological and geophysical
information and data relating to the Contract Area obtained by the Contractor
and shall deliver a copy of that information and data, the interpretations
thereof and the logs and records of boreholes and wells, to the Minister, in a
reproducible form, as soon as practicable after that information, those
interpretations and those logs and records come into the possession of the
Contractor.

 
(3) 
The  Contractor may remove,  for the purpose of  laboratory examination or
analysis, petrological specimens or samples of petroleum or water encountered in
a borehole or well and, as soon as practicable shall, without charge, give the
Minister a representative part of each specimen and sample removed, but no
specimen or sample shall be exported from Kenya without prior notification to
the Minister.

 
(4) 
The Contractor shall keep records of any supply information concerning the
Petroleum Operations, reasonably requested by the Minister, if the data or
information necessary to comply with the request are readily available.

 
15. REPORTS
 
(1) 
The Contractor shall supply to the Minister daily reports on drilling operations
and production operations, and weekly reports on geophysical operations.

 
(2)
The  Contractor  shall  report  in  writing  to  the  Minister  the  progress 
of  the Petroleum Operations according to the following schedule -

 
(a) Within one (1) month of the last day of March, June, September and December,
covering the previous three (3) months;

 
(b) Within three (3) months of the last day of December, covering the previous
year;

(c) Within three (3) months of the date of expiry or termination of this
Contract.

 
(3) 
A report under sub-clause 15 (2) shall contain, in respect of the period which
it covers -

 
(a)  Details  of  the  Petroleum  Operations  carried  out  and  the  factual
information obtained;

 
(b) A description of the area in which the Contractor has operated;
 
(c)  An account  of  the  expenditure  on  Petroleum  Operations  in accordance
with the Accounting Procedure;
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 26

 
 

--------------------------------------------------------------------------------

 

(d)   A   map   indicating   all   boreholes,   wells   and   other   Petroleum
Operations;

 
(e) On expiry or termination of this Contract details of the Petroleum
Operations including all the matters described in paragraphs (a) to (d); and
 
(f) All information required by clause 14 not hitherto supplied.

 
PART IV RIGHTS AND OBLIGATIONS OF THE GOVERNMENT AND THE MINISTER
 
16. RIGHTS OF THE GOVERNMENT
 
(1) 
The Government may acquire a part of the Contract Area for a public purpose
other than searching for or extracting Petroleum but not to the extent that will
prevent the carrying out of Petroleum Operations within the Contract Area, and
the Government shall not, without good cause, acquire a part of the Contract
Area on which Petroleum Operations are in progress.
 
The Contractor shall not carry out Petroleum Operations on such an acquired part
but may:-

 
(a) Enter upon that part but not materially interfere with the public purpose;

 
(b) Carry out directional drilling from an adjacent part.
 
(2) 
The Minister, or a Person authorized by him in writing, may at all reasonable
times inspect any Petroleum Operations, and any records of the Contractor
relating thereto, and the Contractor shall provide, where available, facilities
similar to those applicable to its own or to sub-contractors' staff for
transport to the Petroleum Operations, subsistence and accommodation and pay all
reasonable expenses directly connected with the inspection.

 
(3) 
If there is a breach of an obligation due to be performed under this Contract,
the Minister may require the Contractor to perform any obligation under this
Contract  by giving reasonable  written  notice,  and if  the Contractor fails
to comply with the notice, the Minister may execute any necessary works for
which the Contractor shall pay forthwith. The Minister may give notice to
execute works at any time but not later than three (3) months after the
termination or expiry of this Contract or the surrender of a part of the
Contract Area.

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 27

 
 

--------------------------------------------------------------------------------

 
 
17. OBLIGATIONS OF THE GOVERNMENT
 
(1) 
The Government may at the request of the Contractor, make available to the
Contractor such land as the Contractor may reasonably require for the conduct of
Petroleum Operations and -

 
(a) Where the land is Trust Land, the Government may, subject to sub- clause
17(2) set apart such Trust Land in the Contract Area or outside the Contract
Area in accordance with the Trust Land Act;

 
(b) Where the land is private land, the Government may, subject to section 10 of
the Act, acquire the land in accordance with the applicable laws;

 
(c) The Contractor shall pay or reimburse the Government any reasonable
compensation that may be required for the setting apart, use or acquisition of
any land for the Petroleum Operations as settled by an Expert Determination.
 
(2) 
Where  the  Contractor  has  occupied  Trust  Land  for  the  purpose  of  the
Petroleum Operations before that land has been set apart, the Contractor shall
notify the Minister in writing of the need to set apart such land.

 
(3)
The Government shall grant or cause to be granted to the Contractor, its
contractors and sub-contractors such way-leaves, easements, temporary occupation
or other permissions within and without the Contract Area as are necessary to
conduct the Petroleum Operations and in particular for the purpose of laying,
operating and maintaining pipelines and cables, and passage between the Contract
Area and the Delivery Point of petroleum.

 
(4) 
The Government shall at all times give the Contractor the right of ingress to
and egress from the Contract Area and the facilities wherever located for the
conduct of Petroleum Operations.

 
(5)
Subject to the usual national security requirements and the Immigration Act
and   Regulations   of   Kenya   in   particular,   the   Government   shall  
not unreasonably refuse to issue and/or renew entry visas or work permits for
employees, technicians and managers employed in the Petroleum Operations by the
Contractor or its sub-contractors and their dependants.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 28

 
 

--------------------------------------------------------------------------------

 
 
PART V WORK PROGRAMME, DEVELOPMENT AND PRODUCTION
 
18. EXPLORATION WORK PROGRAMME
 
(1) 
The Contractor shall submit and orally present to the Minister one (1) month
after  the  Effective  Date,  a  detailed  statement  of  the  exploration  work
programme and budget for the first Contract Year.

 
(2)
The Contractor shall submit and orally present to the Minister three (3) months
before the end of each Contract Year, a detailed statement of the exploration
work programme and budget for the next Contract Year.

 
(3) 
The Minister may submit to the Contractor, within thirty (30) days of the
receipt of the annual exploration work programme and budget, suggested
modifications and revisions thereof. The Contractor shall consider the inclusion
of such suggested modifications and revisions in light of good international
petroleum industry practice and shall provide the Minister with the exploration
work programme and budget which the Contractor has adopted.

 
(4) 
After the adoption of the annual exploration work programme and budget, the
Contractor may make changes to that annual exploration work programme and budget
if those changes do not materially affect the original objectives of that
exploration work programme and budget, and shall state the reasons for those
changes to the Minister.

 
19. DISCOVERY AND EVALUATION WORK PROGRAMME
 
(1)
The Contractor shall in accordance with section 9(b) of the Act, notify the
Minister of a Discovery and shall report to the Minister all relevant
information.

 
(2) 
If the Contractor considers that the Discovery merits Evaluation, it shall
submit and orally  three (3) months present to the Minister a detailed statement
of the Evaluation work programme and budget which shall provide for the
expeditious Evaluation of the Discovery and the provisions of sub-clauses 18(3)
and 18(4) shall apply to the Evaluation work programme and budget.

 
(3)
After the Evaluation work programme and budget have been adopted, the Contractor
shall diligently evaluate the Discovery without undue interruption.

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 29

 
 

--------------------------------------------------------------------------------

 
 
(4) 
In the event of a Discovery in the last year of the Second Additional
Exploration Period, the Minister shall, at the request of the Contractor, extend
the term of the Second Additional Exploration Period in respect to the
prospective area of the Discovery and for the period of time reasonably required
to expeditiously complete the adopted Evaluation work programme and budget with
respect to such Discovery and to determine whether or not the Discovery is
commercial but in any event, such extension to the Second  Additional
Exploration Period shall not exceed twelve (12) months.

 
(5) 
The Contractor shall, not more than three (3) months after the Evaluation or
Market Evaluation Report is completed, report to the Minister the commercial
prospects of the Discovery, including all relevant technical and economic data.

 
(6) 
If the Contractor reports under sub-clause 19(5) that the Discovery is a
Commercial Discovery, a Development Plan shall be submitted to the Minister
within six (6) months of the completion of the Evaluation work programme or
Market Evaluation Report unless otherwise agreed, and upon written application
of the Contractor, the term of this Contract shall be extended by the Minister,
if necessary, in respect of the area of that Commercial Discovery, provisionally
established in accordance with the adaptation of a Development Plan.

 
20. DEVELOPMENT PLAN AND DEVELOPMENT WORK PROGRAMME
 
(1) 
The Contractor shall prepare, in consultation with the Minister, the Development
Plan based on sound engineering and economic principles and in accordance with
good international petroleum industry practice and considering the Maximum
Efficient Rate of production appropriate to the Commercial Discovery.

 
(2) 
The  Development  Plan  submitted  by  the  Contractor  to  the  Minister  shall
contain

 
(a)   Details   of   the   proposed   Development   Area,   relating   to   the
Commercial Discovery which shall correspond as closely as possible to the
extension of the discovered accumulation in the Contract Area, as determined by
the analysis of all the relevant available information;

 
(b) Proposals relating to the spacing, drilling and completion of the wells and
the facilities and installations required for the production, storage and
transportation of petroleum;

 
(c) A production forecast and an estimate of the investment and expenses
involved; and

(d) An estimate of the time required to complete each phase of the Development
Plan.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 30

 
 

--------------------------------------------------------------------------------

 
 
(3)
The Minister and the Contractor shall jointly consider the Development Plan
within sixty (60) days of submission thereof and the Minister may within that
period, unless otherwise agreed, submit suggested modifications, justifications
and revisions thereof. The Contractor shall consider the inclusion of such
suggested modifications and revisions in the light of good international
petroleum industry practice, and the Development Plan shall be adopted by mutual
agreement.

Where the Minister proposes no modifications and revisions, the Development Plan
of the Contractor shall be adopted sixty (60) days after its submission unless
it is adopted by mutual agreement of the Parties before that period has elapsed.

 
(4) 
After a Development Plan has been adopted, the Contractor shall use its best
efforts to proceed, promptly and without undue interruption, to implement the
Development Plan in accordance with good international petroleum industry
practice. Development work shall commence six (6) months from the date of
adoption of the Development Plan.

In connection therewith, the Contractor shall submit and orally present to the
Minister, prior to the first day of October of each year following the adoption
of the Development Plan, a detailed statement of the annual development work
programme and budget for the next Calendar Year and the provisions of sub-
clauses 18(3) and 18(4) shall apply to the Development Plan and to the annual
development work programme and budget.

 
(5) 
Where the development operations result in an extension to the area to which the
Commercial Discovery relates within the Contract Area, the Minister shall adjust
the relevant Development Area to include that extension as determined by the
analysis of all the relevant available information.

 
21. UNITISATION
 
(1) 
Where the recoverable reserves of a Commercial Discovery extend into an area
adjacent to the Contract Area, the Minister may require the Contractor to
produce Petroleum therefore in co-operation with the Contractor of the adjacent
area. Where non-commercial deposits of Petroleum in the Contract Area if
exploited with deposits in an area adjacent to the Contract Area, would be
commercial, the Minister may make a similar requirement to the contractor of
that adjacent area.

 
(2) 
If  the  Minister  so  requires,  the  Contractor  shall  in  co-operation 
with  the contractor of the adjacent area, submit within six (6) months, unless
otherwise agreed by the Parties, a proposal for the joint exploitation of the
deposits, for the approval of the Minister. The reasonable costs of preparing
the proposal shall be divided equally between the Contractor and the adjacent
contractor.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 31

 
 

--------------------------------------------------------------------------------

 
 
(3) 
If the proposal is not submitted or approved, the Minister may prepare his own
proposal, in accordance with good international petroleum industry practice, for
the joint exploitation of the recoverable reserves. The Minister's proposal may
be adopted by the Contractor, subject to sub-clause 21(4), and subject to the
adjacent contractor's acceptance of the same proposal.

 
(4) 
The  provisions  of  the  proposal  for  joint  exploitation  shall  prevail 
over  this Contract, where those provisions do not reduce the financial benefits
to the parties under this Contract.

 
22. MARGINAL AND NON-COMMERCIAL DISCOVERIES
 
(1) 
Where the Contractor determines that oil or Natural Gas Discovery is marginal or
non-commercial, the Contractor may propose a modification to this Contract,
based on an alternative economic evaluation and after consideration the Minister
may accept or reject the proposed modification.

Upon making a marginal Discovery of Natural Gas, the Contractor and the
Government shall commence good faith negotiations of revisions to Clause 27 that
would be necessary in order to provide the Contractor with project economics
that will provide a reasonable Rate of Return.

 
(2) 
The parties agree that unless otherwise agreed, if the Contractor fails to
commence the Evaluation of a Petroleum Discovery within Twelve (12)  Months
following the notice of Discovery, or if within Twelve (12) Months following the
completion of an Evaluation work programme, and the Contractor considers the
Crude Oil Discovery does not merit development, the Minister may request the
Contractor to surrender the area corresponding to such Crude Oil Discovery and
the Contractor shall forfeit any rights relating to any production there from.
The area subject to such surrender shall not exceed the extension of the
discovered accumulation as determined by the structural closure of the
prospective horizon and all other relevant available information. Any such
surrender by the Contractor shall be credited in accordance with sub-clause 3(3)
hereof.

 
23. NATURAL GAS
 
(1) 
Where Natural Gas is discovered and the Contractor and the Minister agree that
it may be economically processed and utilised other than in secondary recovery
operations, that processing and utilisation shall follow a Development Plan
approved in accordance with clause 20.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 32

 
 

--------------------------------------------------------------------------------

 
 
(2) 
The Contractor shall return associated Natural Gas , not required for use in
Petroleum Operations or sold, to the subsurface structure, but if such Natural
Gas cannot be economically used or sold or returned to the subsurface structure,
the Contractor shall, after expiry of sixty (60) days' notice to the Minister
giving reasons why such Natural Gas cannot be economically used or sold or
returned to the subsurface structure, be entitled to flare such associated
Natural Gas in accordance to good international petroleum industry practice.
Notwithstanding anything in this clause to the contrary Natural Gas may be
flared at any time if necessary for the conducting of well and production tests
and during any emergency.

 
(3) 
Where the Contractor does not consider that it is economical to process and
utilise associated Natural Gas and where that Natural Gas is not required for
use in Petroleum Operations, the Minister may at the field separator, process
and utilise that Natural Gas without compensation but the Government shall pay
for all costs and expenses related thereto which shall include, but not be
limited to, any engineering studies, new fixtures, equipment and installations
required for the gathering, transport, processing and utilisation thereof and
the operation and maintenance of same shall be at the sole risk, cost and
expense of the Government.

 
(4) 
Where the Contractor considers that it is economical to produce Natural Gas, the
Contractor agrees to sell Natural Gas to the Government to the volume calculated
in accordance with sub-clause 29(6) below with other terms of sale, including
price, to be agreed.

 
24. PRODUCTION LEVELS AND ANNUAL PRODUCTION PROGRAMME
 
(1) 
The Contractor shall produce Petroleum at the Maximum Efficient Rate in
accordance with good international petroleum industry practice.

 
(2) 
Prior to the first day of October of each year following the commencement of
Commercial Production, the Contractor shall submit and orally present to the
Minister, a detailed statement of the annual production programme and budget for
the next Calendar Year, and the provisions of sub-clause 18(3) and (4) shall
apply to the annual production programme and budget.

 
(3) 
The Contractor shall endeavour to produce in each Calendar Year the forecast
quantity estimated in the annual production programme.

 
(4) 
The Crude Oil shall be run to storage (constructed, maintained and operated by
the Contractor) and Petroleum shall be metered or otherwise measured as required
to meet the purpose of this Contract in accordance with clause 25.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 33

 
 

--------------------------------------------------------------------------------

 
 
25. MEASUREMENT OF PETROLEUM
 
(1) 
The volume and quality of Petroleum produced and saved from the Contract Area
shall be measured by methods and appliances customarily used in good
international petroleum industry practice and approved by the Minister.

 
(2) 
The Minister may inspect the appliances used for measuring the volume and
determining the quality of Petroleum and may appoint an inspector to supervise
the measurement of volume and determination of quality.

 
(3) 
Where the method of measurement, or appliances used therefore, have caused an
overstatement or understatement of a share of the production, the error shall be
presumed to have existed since the date of the last calibration of the
measurement devices, unless the contrary is shown, and an appropriate adjustment
shall be made for the period of error.

 
(4) 
The Minister and the Contractor shall determine the measurement point at which
production shall be measured and the respective shares of Petroleum allocated.

 
26. VALUATION OF CRUDE OIL AND NATURAL GAS
 
(1) 
The  value  of  Crude  Oil,  for  all  purposes  under  this  Contract,  shall 
be denominated in United States dollars and shall be calculated each Calendar
Quarter as follows -

 
(a) if there have been sales of Crude Oil produced from the Contract Area to
third parties at arm's length during that Calendar Quarter, the value shall be
the weighted average per unit price actually paid in those sales, at the F.O.B.
point of export or at the point that title and risk pass to the buyer, adjusted
for grade, gravity and quality of such Crude Oil as well as for transportation
costs and other appropriate adjustments for grade, gravity, and quality of such
Crude Oil transaction where the seller and the buyer are independent of one
another and do not have, directly or indirectly, any common interest;

 
(b) if there have been no sales of Crude Oil produced from the Contract Area to
third parties at arm's length during that Calendar Quarter, the value shall be
the "fair market value" determined as the average per unit prevailing market
price, actually paid during that Calendar Quarter in arm's length sales for
export under term Contracts of at least ninety (90) days between unrelated
purchasers and sellers, for Crude Oil produced in Kenya and for Crude Oil of
comparable quality produced in the nearest major Crude Oil producing and
exporting country, and adjusted for grade, gravity and quality of such Crude Oil
as well as for transportation costs and any other appropriate adjustments.

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 34

 
 

--------------------------------------------------------------------------------

 
 
If necessary, a value of Crude Oil shall be determined separately for each Crude
Oil or Crude Oil mix and for each point of delivery.

 
The value of Crude Oil shall be mutually agreed at the end of each Calendar
Quarter and applied to all transactions that took place during the quarter.
 
If the Minister and the Contractor cannot reach agreement on the value of Crude
Oil within thirty (30) days of the end of any Calendar Quarter, such dispute may
be submitted for an Expert Determination.

 
(2) 
Pending the determination of the value of Crude Oil for a Calendar Quarter, the
value of Crude Oil determined for the preceding Calendar Quarter will be
provisionally applied to make calculation and payment during such Calendar
Quarter until the applicable value for that Calendar Quarter is finally
determined pursuant to sub-clause 26(1).  Any adjustment to provisional
calculation and payment, if necessary, will be made within thirty (30) days
after such applicable value is finally determined.

 
(3) 
Natural Gas shall be valued based on the actual proceeds received for sales,
provided that, for sales of Natural Gas between the Contractor and any
Affiliate, the value of such Natural Gas shall not be less than the then
prevailing fair market value for such sales of Natural Gas taking into
consideration, to the extent possible, such factors as the markets, the quality
and quantity of Natural Gas and other relevant factors reflected in natural gas
pricing.  For sales of Natural Gas into the domestic market, the price shall be
set in accordance with the provisions of sub-clause 23(5).

 
PART VI COST RECOVERY, PRODUCTION SHARING, MARKETING AND PARTICIPATION

 
27. COST RECOVERY, PRODUCTION SHARING, WINDFALL AND INCOME TAX
 
(1) 
Subject to the auditing provisions under clause 30, the Contractor shall recover
the Petroleum Costs, in respect of all Petroleum Operations, incurred and paid
by the Contractor pursuant to the provisions of this Contract and duly entered
in the Joint Account, by taking and separately disposing of an amount equal in
value to a maximum of Sixty (60%) Percent of all Crude Oil produced from the 
Contract  Area  during  that  Fiscal  Year  and  not  used  in  Petroleum
Operations.  Such cost recovery Crude Oil is hereinafter referred to as "Cost
Oil".

 
(2)
Petroleum Costs may be recovered from Cost Oil in the following manner:

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 35

 
 

--------------------------------------------------------------------------------

 
 
(a) Petroleum Costs, with the exception of capital expenditures, incurred in
respect of the Contract Area, shall be recoverable either in the Fiscal Year in
which these costs are incurred and paid or  the Fiscal Year in which Commercial
Production occurs, whichever is the later; and

 
(b) capital expenditure incurred in respect of each Development Area shall be
recoverable at a rate of 20%  based on amortization at that rate starting either
in the Fiscal Year in which such capital expenditure are incurred and paid or
the Fiscal Year in which Commercial Production from that Development Area
commences, whichever is the later.
 
For the purpose of this clause, "capital expenditure" shall mean the qualifying
expenditure, other than "intangible drilling costs", that is expenditure that
has no salvage value, including expenditure on labour, fuel, repairs,
maintenance, hauling, mobilization and supplies and materials, other than
supplies and materials for well casings or other well fixtures, which is for or
incidental to drilling, cleaning, deepening, completing or abandoning wells and
is incurred in respect of

 
(i) The determination of well locations, geological and geophysical studies, and
topographical and geographical surveys preparatory to drilling;

(ii) The drilling, shooting, testing, and cleaning of wells; and

(iii) The clearing, draining and levelling of land, road-building and laying of
foundations.
 
(c) To the extent that, in a Fiscal Year, the Petroleum Costs recoverable
according to sub-clauses 27(2) (a) and 27(2)(b) exceed the value of all Cost Oil
or Cost Gas for such Fiscal Year, the excess shall be carried forward for
recovery by the Contractor in the next succeeding Fiscal Year or Fiscal Years
until fully recovered, but in no case after the termination of this Contract.

 
(d) To the extent that, in a Fiscal Year, the Petroleum Costs recoverable
according to sub-clauses 27(2)(a) and 27(2)(b) are less than the maximum value
of the Cost Oil or Cost Gas as specified in sub-clause 27(1), the excess shall
become part of, and be included in the Profit Oil or Profit Gas as provided for
in sub-clause 27(3) hereafter.

(e) For the purpose of valuation of Cost Oil and Cost Gas, the relevant
provisions of clause 26 hereof shall apply.
 
(3)
The total Crude Oil produced and saved from the Contract Area and not used in
Petroleum Operations less the Cost Oil as specified in sub-clauses 27(1) and
27(2), shall be referred to as the Profit Oil and shall be shared, taken and
disposed of separately by the Government and Contractor according to increments
of Profit Oil as follows:

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 36

 
 

--------------------------------------------------------------------------------

 
 

Incremental Production Tranches Govt. Share Contractor Share 0-40,000 barrels
per day 50% 50% Next 30,000 barrels per day 60% 40% Next 25,000 barrels per day
65% 35% Next 25,000 barrels per day 70% 30% Above 120,000 barrels per day 78%
22%


(a) For the purpose of this sub-clause, increments of Profit Oil shall be
calculated by considering the total Crude Oil produced and saved from the
Contract Area less the quantity of Cost Oil required to satisfy recoverable
costs, expenses and expenditures according to sub-clauses
27(1) and 27(2).

 
(b) Where two (2) or more reservoirs are sufficiently close so that they utilize
the same surface installation, they shall be considered, for the purposes of
sub-clause 27(3) (a), as being one (1) Development Area. When making a proposal
for the delineation of a Development Area and its associated Development Plan,
the Contractor shall consider in priority the option which is the most
favourable for the Government in terms of Profit Oil split.
 
(c)   Windfall Profits
 
When the value of crude oil for any calendar quarter calculated in accordance
with Clause 26 of the PSC exceeds United States US$ 50 per barrel FOB Mombasa
(hereinafter referred to as the (Threshold Price) adjusted for the United States
of Americas Consumer Price Index (CPI) whose Effective Date will be from the
date of the contract execution then a Second Tier Amount is payable by the
Contractor to the Government.
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 37

 
 

--------------------------------------------------------------------------------

 
 
The Second Tier Amount will be calculated in respect of each Calendar Quarter
according to the following formula:
 
R = CSPO x 26% x (V - Threshold Price)
 
Where;
R is the Second Tier Amount in US Dollars;

V  is  the  value of  Crude Oil  in  U.S. dollars for  that Calendar Quarter
calculated in accordance with Clause 26 and expressed in US$/bbl, provided that
V exceeds the Threshold Price; and
 
CSPO  is  the  Contractor  Share  of  Profit  Oil  for  that  Calendar Quarter
in bbl calculated pursuant to clause 27(3) (a).
 
(d) The Second Tier Amount will be calculated within thirty (30) days following
the end of the Calendar Quarter for which it is due.  For the purposes of this
Contract the Second Tier Amount will be treated as an adjustment to the amount
payable as Profit Oil.

(e) The Threshold Price set forth in this sub-clause 27(3) (c) is US$ 50 per 
barrel  F.O.B  Mombasa  as  of  Effective  Date  and  shall  be adjusted
quarterly as set forth below. The Threshold Price during any Calendar Quarter
shall be derived by multiplying the Threshold Price, by the number (hereinafter
referred to as the "price index") which is the sum of one (1) and the decimal
equivalent of the percentage increase in the United States Consumer Price Index,
as reported for the first time in the monthly publication "International Finance
Statistics" of the International Monetary Fund, between the month of Effective
Date and the month when such valuation is calculated
 
(4) 
With respect to sub-clauses 27(1), 27(2) and 27(3), Cost Oil, Cost Gas, Profit
Oil and Profit Gas calculations shall be done quarterly on an accumulative
basis. To the extent that actual quantities, costs and expenses are not known,
provisional estimates of such data based on the adopted annual production work
programme and budget under clause 24 shall be used. Within sixty (60) days of
the end of each Fiscal Year, a final calculation of Cost Oil, Cost Gas, Profit
Oil and Profit Gas based on actual Crude Oil and Natural Gas production in
respect of that Fiscal Year and recoverable Petroleum Costs shall be prepared
and any necessary adjustments shall be made.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 38

 
 

--------------------------------------------------------------------------------

 
 
(5)
The Contractor shall be subject to and shall comply with the requirements of the
income tax laws in force in Kenya, which impose taxes on or are measured by
income or profits.

The portion of the Profit Oil or Profit Gas which the Government is entitled to
take and receive, and which is calculated under sub-clause 27(3), shall be
inclusive of all taxes, present or future, based on income or profits of the
Contractor, including specifically tax payable under the Income Tax Act, and
dividend tax imposed by Kenya on any distribution of income or profits by the
Contractor, but shall exclude the tax paid by the Contractor on behalf of
petroleum service sub-contractors.

The Government agrees to pay and discharge as and when due such taxes for
account of the Contractor and the Minister agrees to furnish the Contractor with
proper receipts from the Government evidencing the payment of all such taxes on
the Contractor's behalf for each Fiscal Year. Each Contractor shall prepare and
file a Kenya income tax return for each Fiscal Year within four (4) months after
the close of each Fiscal Year. The receipts furnished by the Minister evidencing
payment of such taxes shall correspond to the amount of taxes payable on behalf
of the Contractor by the Government. The receipts shall be issued by the duly
constituted authority for the collection of Kenya income taxes and shall be
furnished within three (3) months after the date the Contractor files its Kenya
income tax return for the Fiscal Year.

All taxes paid by the Government in the name and on behalf of the Contractor
shall be considered income to the Contractor for the Fiscal Year to which the
tax payments relate.

 
(6) 
If so directed by the Minister, the Contractor shall be obligated to lift and
market part or the entire Government share of Profit Oil, Profit Gas, and any
Government or Appointee Participating Interest share of Petroleum in a
Development Area.

If any Party fails to lift and market their share of Petroleum, the Contractor
nominated as operator may lift and market such Partys share on their behalf.
 
When the Minister elects not to take and receive in kind any part of the
Government share of Profit Oil, the Minister shall notify the Contractor three
(3) months before the commencement of each Semester of a Calendar Year,
specifying the quantity of production and such notice shall be effective for the
ensuing Semester. Any sale by the Contractor of the Government share of Profit
Oil shall not be for a term of more than one (1) year without the Minister's
consent. The Contractor shall have the right to market the Governments share at
the then prevailing fair market price.
 
The price paid by the Contractor for the Government share of Profit Oil, shall
be the price established according to clause 26. The Contractor shall pay the
Government on a monthly basis, such payments to be made within thirty (30) days
after the end of the month in which the production occurred.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 39

 
 

--------------------------------------------------------------------------------

 
 
(7) 
At  a  reasonable  time  prior  to  the  scheduled  date  of  commencement  of
Commercial Production, the parties shall agree to procedures covering the
scheduling, storage and lifting of Petroleum produced from the agreed upon Point
of Sale.

 
(8) 
In the event that the Contractor elects to produce a Natural Gas Discovery, the
Petroleum Costs incurred by the Contractor and directly attributable to the
development and production of such Natural Gas shall be recovered from part
thereof.

 
28. GOVERNMENT PARTICIPATION
 
(1)
The Government may elect to participate in the petroleum operations in any
Development area and acquire an interest of up twenty per cent (20%)
(hereinafter referred to as "Participating Interest") of the total interest in
that development area. The Government may participate either directly or through
an appointee

 
(2) 
If the Government exercises its right to participate in a Development Area, the
Government and the Contractor shall enter into either a Participation Agreement
of an amendment and novation of the Joint Operating Agreement, to add the
Government or its Appointee as a party to the Joint Operating Agreement within
three (3) months after notice to the Contractor under sub-clause 28(1).

 
(3)
The Government shall, in exercise of its right to participate in a Development
Area:

 
(a) Have a right to a vote in proportion to its Participating Interest with
respect to all decisions taken under this Contract and either the Participation
Agreement or Joint Operating Agreement as appropriate;

 
(b) Own and separately take and dispose of its Participating Interest share in
the Petroleum produced and saved to which the Contractor is entitled under this
Contract, corresponding to its Participating Interest in that Development Area;
 
(c) Assume its share of Petroleum Costs incurred in respect of that Development
Area, from the Effective Date of its participation as defined in sub-clause
28(3), pro-rata to its Participating Interest;
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 40

 
 

--------------------------------------------------------------------------------

 
 
(d)  Own  a  Participating  Interest  share  in  all  assets  acquired  for
Petroleum Operations in or related to the Development Area;
 
(4) 
The Government shall reimburse the Contractor, without interest, pro-rata to the
Government Participating Interest, its share of all costs, expenses and
expenditure incurred in respect of the Development Area from the date the
Development Plan for that Development Area has been adopted to the date the
Government serves notice pursuant to sub-clause 28(3) exercises its right to
participate in that Development Area.  This reimbursement shall be made within
three (3) months after the Government serves notice pursuant to sub-clause
28(3).

 
29. DOMESTIC CONSUMPTION
 
(1) 
The Contractor shall have the obligation to supply in priority Crude Oil for
domestic consumption in Kenya and shall sell to the Government that portion of
the Contractor's share of Production, which is necessary to satisfy the domestic
supply requirements in accordance with the following provisions.

 
(2) 
In each Calendar Year, the Minister shall notify the Contractor not less than
three (3) months prior to the beginning of that Calendar Year, of the domestic
supply requirement. The maximum amount of Crude Oil that the Minister may
require from the Contractor's share of production shall be calculated each
Calendar Quarter, and shall be equal to the excess of total Crude Oil domestic
consumption in Kenya multiplied by a fraction, the numerator of which is the
average Crude Oil production from the Contract Area and the denominator of which
is the total Crude Oil production from all producers in Kenya, over the amount
of Crude Oil available to the Government from the Governments share of Crude Oil
from all production sharing Contracts in Kenya, including the Governments share
of production under clause 27 and in the form of Government participation share
under clause 28.

For the purpose of this sub-clause, "domestic consumption" does not include
Crude Oil refined in Kenya for export.

 
(3) 
When  the  Contractor  is  obligated  to  supply  Crude  Oil  or  Natural  Gas 
for domestic consumption in Kenya, the price paid by the Government shall be
calculated in accordance with clause 26. Such sales to the Government shall be
invoiced monthly and shall be paid within thirty (30) days of receipt of the
invoice, unless other terms and conditions are mutually agreed.

 
(4) 
With the written consent of the Minister the Contractor may comply with this
clause by importing Crude Oil and exporting the same amount, but appropriate
adjustments shall be made in price and volume to reflect transportation costs,
differences in quality, gravity and terms of sale; provided that the Contractor
may  also  comply  with  this  Clause  with  respect  to  Natural  Gas  amounts
required under sub-clause 29(6) by importing alternative fuels and exporting a
like amount of Natural Gas.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 41

 
 

--------------------------------------------------------------------------------

 
 
(5) 
In this clause, "Government" includes an Appointee and "Contractor" does not
include the Government where the Government has participated under clause 28.

 
(6)
In each Calendar Year, the Minister shall notify the Contractor not less than
three (3) months prior to the beginning of that Calendar Year, of the domestic
Natural Gas supply requirement. The maximum amount of Natural Gas that the
Minister may require from the Contractor's share of production shall be
calculated each Calendar Quarter, and shall be equal to the excess of total
domestic Natural Gas consumption in Kenya multiplied by a fraction, the
numerator of which is the average Natural Gas production from the Contract Area
and the denominator of which is the total Natural Gas production from all
producers in Kenya, over the amount of Natural Gas available to the Government
from the Governments share of Natural Gas from all production sharing contracts
in Kenya, including in the form of Governments share of production under Clause
27 and in the form of Government participation share under Clause 28 under this
Contract.  For the purpose of this sub-clause 29(6), "domestic consumption" does
not include Natural Gas liquefied or compressed in Kenya for export.

 
PART VII BOOKS, ACCOUNTS, AUDITS, IMPORTS, EXPORTS AND FOREIGN EXCHANGE
 
30. BOOKS, ACCOUNTS AND AUDITS
 
(1) 
The  Contractor  shall  keep  books  and  accounts  in  accordance  with  the
Accounting Procedure and shall submit to the Minister a statement of those
accounts, not more than three (3) months after the end of each Calendar Year.

 
(2) 
At the request of the Minister, the Contractor shall appoint an independent
auditor of international standing, approved by the Government to audit annually
the books and accounts of the Contractor and report thereon; and the cost of
such audit shall be at the charge of the Contractor and cost recoverable.

 
(3) 
The Government may audit the books and accounts in accordance with the
provisions of the Accounting Procedure within two (2) Calendar Years of the
period  to  which  they  relate,  and  shall  complete  that  audit  within 
one  (1) Calendar Year.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 42

 
 

--------------------------------------------------------------------------------

 
 
(4)
In the absence of an audit within two (2) Calendar Years or in the absence of
notice to the Contractor of a discrepancy in the books and accounts within three
(3) Calendar Years of the period to which the audit relates the Contractor's
books and accounts shall be deemed correct.

 
31. PREFERENCE TO KENYAN GOODS AND SERVICES
 
(1) 
The Contractor, its contractors and sub-contractors shall give preference to
Kenyan materials and supplies for use in Petroleum Operations as long as their
prices, quality, quantities and timeliness of delivery are comparable with the
prices, quality, quantities and timeliness of delivery of non-Kenyan materials
and supplies.

 
(2) 
The Contractor, its contractors and sub-contractors shall give preference to
Kenyan contractors for services connected with Petroleum Operations as long as
their prices, quality of performance and timeliness are comparable with the
prices,   quality   of   performance   and   timeliness   of   non-Kenyan  
service contractors.

 
(3) 
The Contractor, its contractors and sub-contractors shall provide supplies and
services from bases in Kenya where practicable.

 
(4)
The Contractor shall -

 
(a) on or before the beginning of each Calendar Year to which it applies, submit
to the Minister a tentative schedule of the contemplated service and supply
contracts with an estimated value exceeding the equivalent of Five Hundred
Thousand (USD 500,000) United States Dollars per contract, to be entered into
during the forthcoming Calendar Year, showing the anticipated tender date and
approximate value and the goods and services to be provided;

 
(b) for contracts with an estimated value exceeding the equivalent of Five
Hundred Thousand (USD 500,000) United States Dollars per contract, undertake to
select its contractors and sub-contractors from adequately qualified companies
by means of competitive bidding or by appropriate sole sourcing in accordance
with good international petroleum industry practice;
 
As soon as practicable after their execution, provide to the Minister a copy of
each contract, requiring a payment in a currency other than Kenya Shillings and
a brief description of the efforts made to find a Kenyan supplier or service
contractor;

(d) The minimum amount specified under this sub-clause 31(4) may be changed from
time to time by mutual agreement.
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 43

 
 

--------------------------------------------------------------------------------

 
 
32. EXPORTS AND IMPORTS
 
(1) 
Except as to the petroleum to be delivered to the Government pursuant to the
terms of this Contract, the Contractor shall own and receive its share of
Petroleum produced from the Contract Area and shall be entitled to lift, take,
export  and  sell  or otherwise  dispose  of  such  Petroleum  outside  of 
Kenya without restriction and free of taxes, charges, fees, duties or levies of
any kind or to otherwise freely dispose of the same.

 
(2) 
The Contractor and its contractors and sub-contractors engaged in carrying out
Petroleum Operations under this Contract shall be permitted to import into Kenya
all the services, materials, equipment and supplies including but not limited to
machinery, vehicles, consumable items, movable property and any other articles,
to be used solely in carrying out Petroleum Operations under this Contract.

 
(3) 
Such services, materials, equipment and supplies shall be exempt from all
Customs Duties, VAT and import declaration fees provided that the Contractor and
its contractors and sub-contractors shall give preference to Kenyan goods and
services in accordance with clause 31 hereof.

 
(4) 
In relation to materials, equipment and supplies imported or to be imported
pursuant to sub-clause 32(2) when a responsible representative of the Ministry
has  certified  that  they  are  to  be  used  solely  in  carrying  out 
Petroleum Operations under this Contract, the Contractor and its contractors and
sub- contractors shall be entitled to make such imports without-

 
(a) any approval of import licence, provided, however, that an application has
been duly made;

 
(b) any exchange control approval, subject to the provision of clause 33 hereof;
or.
 
(c) any inspection outside of Kenya by general superintendence or other
inspecting body, acting for the time being, appointed by the Government.
 
The actual costs of Contracts for technical and other services entered into by
the Contractor for Petroleum Operations and for materials purchased by the
Contractor for use in Petroleum Operations shall be recoverable, provided that
those services and materials are reasonably required for Petroleum Operations
and provided further that the prices paid by the Contractor are no higher than
those  currently  prevailing  in  normal  arm's  length  transactions  of  the 
open market for comparable services and materials.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 44

 
 

--------------------------------------------------------------------------------

 
 
(5) 
Each expatriate employee of the Contractor, its contractors and sub-contractors
shall be permitted to import and shall be exempt from all Customs Duties with
respect to the reasonable importation of household goods and personal effects,
including one (1) automobile provided however that such properties are imported
within three (3) months of their arrival or such longer period as the Government
may in writing determine.

 
(6) 
The Contractor and its contractor and sub-contractors and their expatriate
employees may sell in Kenya all imported items which are no longer needed for
Petroleum Operations.  However, if such imports were exempt from Customs Duties,
the seller shall fulfil all formalities required in connection with the payment
of duties, taxes, fees and charges imposed on such sales.

 
(7) 
Subject to sub-clauses 12(6) and 12(7), Contractor and its contractors and sub-
contractors and their expatriate employees may export from Kenya, exempt of all
export duties, taxes, fees and charges, all previously imported items which are
no longer required for the conduct of Petroleum Operations under this Contract.

 
(8) 
"customs duties", as that term is used herein, shall include all duties, taxes
on imports (except those charges paid to the Government for actual services
rendered), which are payable as a result of the importation of the item or items
under consideration.

 
33. EXCHANGE AND CURRENCY CONTROLS
 
Clauses  33(1),  33(2)  and  33(3)(c)  were  deleted  following  the  repealing 
of  the Exchange Control Act Chapter 113 of the laws of Kenya however clauses
33(3)(a), 33(3)(b) and 33(4) have been retained as they are still applicable.
 
(3)
Subject to the obligation to give preference to Kenyan goods and services as
stipulated under clause 31, the Contractor shall have the right to enter all
contracts and sub-contracts necessary to carry out Petroleum Operations, without
prior approval by the Central Bank of Kenya or any other Government agency. The
Government reserves the right to inspect the records or documentation  
related   to   such   contracts   and   sub-contracts   and,   in accordance
with clause 30, to appoint independent auditors to examine the accounts of the
Contractor, and if the Government requests, the Contractor shall  provide  a 
copy  of  such  contracts  within  thirty  (30)  days,  provided however that
where the Government disputes a specific substantive, material provision  in the
contracts, the value in dispute shall not be included, until, the dispute has
been resolved, in respect of:

 
(a) the qualifying expenditure under the Income Tax Act; and
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 45

 
 

--------------------------------------------------------------------------------

 

(b) the Certificate of Approved Enterprise.
 
(4)
The  Government  shall  grant  to  the  Contractor  a  certificate  of  Approved
Enterprise  in  accordance  with  the  Foreign  Investments  Protection  Act,
Chapter 518 of the Law of Kenya.  The amount recognized by the certificate as 
having  been  invested  shall  be  the  actual  amount  for  the  time  being
invested by the Contractor as set forth in its books of account maintained and
audited  in  accordance   with  this  Contract,  provided  however  that  the
Contractor shall not repatriate any proceeds of sale of an asset forming part of
either

 
(a) qualifying expenditure under the Income Tax Act; or

 
(b) any asset subject to a Certificate of Approved Enterprise; without written
approval and the necessary amendments to the relevant certificate.  Proceeds
arising from any other source may be repatriated after a senior Officer of the
Ministry, duly authorized in that behalf, has certified that such repatriation
is in order.
 
(5)
In addition to the rights expressed in sub-clause 33(3), the Contractor shall
have the right to:

 
(a) retain abroad the proceeds from all sales of Petroleum to which it is
entitled, and to repatriate all capital, loan principal, profits and other
income or expense arising out of Petroleum Operations;

 
(b) establish and maintain interest bearing bank accounts in Kenya and in
foreign countries, and to import into Kenya funds required for Petroleum
Operations in foreign exchange;
 
(c) make payments outside of Kenya for goods, works and services of whatever
nature in connection with the conduct of Petroleum Operations;

 
(d)  pay  wages,  salaries,  allowances  and  benefits  of  its  employees
partly or wholly outside of Kenya (which shall also apply to the Contractors
Affiliates and subcontractors).

 
PART VIII GENERAL

34. PAYMENTS
 
(1) 
All sums due to the Government or the Contractor shall be paid in United States
dollars or other currency agreed to by the Government and the Contractor.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 46

 
 

--------------------------------------------------------------------------------

 
 
(2)
Any late payment shall attract interest at LIBOR plus 300 basis points.

 
35. ASSIGNMENT
 
(1) 
After notice to the Minister, a Contractor may assign part or all of its rights
and obligations under this Contract to an Affiliate without the prior approval
of the Minister, provided such assignment shall result in the assignor and the
assignee being jointly and severally liable for all of the assignor's
obligations hereunder.

 
(2) 
A Contractor may only assign to a Person other than an Affiliate part or all of
its rights and obligations under this Contract with the consent of the Minister,
which shall not be unreasonably withheld and which shall be granted or refused
within thirty (30) days of receipt by the Minister of the notice from the
Contractor that it intends to make such an assignment but the Minister may
require such an assignee to provide a guarantee for the performance of the
obligations of the Contractor.

 
(3) 
The  Contractor  shall  report  to  the  Minister  any  Change  in  Control  in 
its corporate structure.

 
36. MANAGER, ATTORNEY AND JOINT OPERATION AGREEMENT
 
(1) 
The Contractor shall notify the Minister, before the Petroleum Operations begin,
of the name and address of the person resident in Kenya who will supervise the
Petroleum Operations, and prior notice of any subsequent change shall be given
to the Minister.

 
(2) 
The Contractor shall appoint an advocate resident in Kenya with the power of
representation in all matters relating to this Contract, of which appointment
the Minister shall be notified before the Petroleum Operations begin, and prior
notice of any subsequent change shall be given to the Minister.

 
(3) 
Where the Contractor consists of more than one Person, the Contractor shall
deliver to the Minister a copy of the Joint Operating Agreement between those
Persons, as soon as it is available.

 
37. CONFIDENTIALITY
 
(1) 
All the information which the Contractor may supply to the Government under this
Contract shall be supplied at the expense of the Contractor and the Government
shall keep that information confidential, and shall not disclose it other than
to a Person employed by or on behalf of the Government, except with  the 
consent  of  the  Contractor  which  consent  shall  not  unreasonably withheld.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 47

 
 

--------------------------------------------------------------------------------

 
 
(2) 
Notwithstanding  sub-clause  37(1),  the  Minister  may  use  any  information
supplied, for the purpose of preparing and publishing reports and returns
required by law, and for the purpose of preparing and publishing reports and
surveys of a general nature for internal use.

 
(3) 
The Minister may publish any information, which relates to a surrendered area at
any time after the surrender, and in any other case, three (3) years after the
information was received unless the Minister determines, after representations
by the Contractor, that a longer period shall apply.

 
(4) 
The  Government  shall  not  disclose,  without  the  written  consent  of  the
Contractor, to any Person, other than a Person employed by or on behalf of the
Government, know-how and proprietary technology which the Contractor may supply
to the Minister.

 
(5)
Except  as  may  be  necessary  to  obtain  the  appropriate  governmental
approvals, none of the Parties shall disclose the content of this Contract
(except to its Affiliates, independent contractors and consultants, bona fide
third party purchasers of an interest under this Contract, or as required by
law) without the prior written consent of the other Parties.

 
(6)
Subject to legal or regulatory requirements applicable to the  Contractor, the
Parties shall cooperate in developing joint publicity statements to be released
at an agreed time.  After the Effective Date, all public announcements by the
Contractor about the Petroleum Operations shall be issued through the Contractor
with the approval of the Government.

 
38. FORCE MAJEURE
 
(1)
In this clause, Force Majeure means an occurrence beyond the reasonable control
of the Minister or the Government or the Contractor which prevents any of them
from performing their obligation under this Contract, including but not limited
to the occurrences set out in clause 38(1).

 
(2)
Force Majeure shall include, among other things,  Acts of God, unavoidable
accidents, acts of war or conditions attributable to or arising out of war
(declared or undeclared), insurrections, riots, and other civil disturbances,
hostile acts of hostile forces constituting direct and serious threat to life
and property,  and  all  other  matters  or  events  of  a  like  or 
comparable  nature beyond the control of the Parties  concerned.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 48

 
 

--------------------------------------------------------------------------------

 
 
(3)
Where the Minister, the Government or the Contractor is prevented from complying
with this Contract by force majeure, the Person affected shall promptly give
written notice to the other and the obligations of the affected Person shall be
suspended, provided that the Person shall do all things reasonably within its
power to remove such cause of force majeure. Upon cessation of the force majeure
event, the Person no longer affected shall notify the other Person.

 
(4) 
Where the Person not affected disputes the existence of force majeure, that
dispute shall be referred to arbitration in accordance with clause 41.

 
(5) 
Where an obligation is suspended by force majeure for more than one (1) year,
the parties may agree to terminate this Contract by notice in writing without
further obligations.

 
(6) 
The term of the Contract shall be automatically extended for the period of the
force majeure.

 
39. WAIVER
 
A waiver of an obligation of the Contractor shall be in writing, signed by the
Minister, and no waiver shall be implied if the Minister does not exercise a
remedy under this Contract.
 
40. GOVERNING LAW
 
(1) 
This Contract shall be governed by, interpreted and construed in accordance with
the Laws of Kenya.

 
(2) 
The Contractor agrees that it will obey and abide by all laws, taxes, duties,
levies and regulations in force in Kenya.

 
(3) 
If after the Execution Date of this Contract the economic benefits of a party
are substantially affected by the promulgation of new laws and regulations, or
of any amendments to the applicable laws and regulations of Kenya, the parties
shall agree to make the necessary adjustments to the relevant provisions of this
Contract, observing the principle of the mutual economic benefits of the
parties.

The Parties shall renegotiate and amend this Contract in good faith, so as to
achieve the same economic benefits for the Contractor as would have been
anticipated had there not been any adverse economic affects. The Parties shall
meet within thirty (30) days after the Governments receipt of the notice from
the Contractor regarding the adverse economic affects. If the Parties are unable
to agree upon the modifications that are required to this Contract in order to
resolve the adverse economic impact on the Contractor within ninety (90) days
after the expiration of the preceding thirty (30) day period, or within another
time frame as may be agreed by the Parties, the matter may be referred to
arbitration by either the Contractor or the Government in accordance with Clause
41.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 49

 
 

--------------------------------------------------------------------------------

 

41. ARBITRATION
 
(1) 
Except as otherwise provided in this Contract, any question or dispute arising
out of or in relation to or in connection with this Contract shall, as far as
possible, be settled amicably. Where no settlement is reached within thirty (30)
days from the date of the dispute or such a period as may be agreed upon by the
parties, the dispute shall be referred to arbitration in accordance with the
UNCITRAL arbitration rules adopted by the United Nations Commission on
International Trade Law.

 
(2)
The number of arbitrators shall be three (3) and shall be appointed as follows

 
(a) each party shall appoint one (1) arbitrator and so notify the other party of
such appointment and those two (2) arbitrators shall appoint the third
arbitrator.

 
(b) if any of the arbitrators shall not have been appointed within thirty (30)
days, either party may request in writing the Secretary-General of the
International Centre for Settlement of Investment Disputes to appoint the
arbitrator or arbitrators not yet appointed and to designate an arbitrator to be
the Chairman of the arbitral tribunal. The Secretary-General shall forthwith
send a copy of that request to the other party.
 
The Secretary-General shall comply with the request within thirty (30) days from
the receipt thereof or such longer period as the parties may agree.

 
The Secretary-General shall promptly notify the parties of any appointment or
designation made by him pursuant to the aforesaid request.
 
(c) Arbitrators shall be chosen from countries other than those of which the
parties are nationals.

 
(d) If an arbitrator fails or is unable to act, his successor will be appointed
in the same manner as the arbitrator whom he succeeds.
 
(3)
The arbitration shall take place in Cape Town, South Africa and shall be in
English.

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 50

 
 

--------------------------------------------------------------------------------

 
 
(4)
The decision of the majority of the arbitrators shall be final and binding on
the parties.

 
(5)
Any judgement upon the award of the arbitrators may be entered in any court
having jurisdiction in respect thereof,

 
42. ABANDONMENT AND DECOMMISSIONING OPERATIONS
 
(1)
Decommissioning Costs

 
(a) The Decommissioning Plan is to form part of the Development Plan, and shall
include a schedule for the amortization of costs and cost recovery of costs,
which are estimated to be incurred when the development is decommissioned.

 
(b) The Contractor shall exercise its good faith judgment to book sufficient
accruals for future abandonment and decommissioning operations to cover the
expenses which are expected to be incurred under the Decommissioning Plan.  The
Contractor shall examine on an annual basis, the estimated costs of abandonment
and decommissioning operations and, if appropriate, revise them.
 
(c) The Contractor shall commence booking accruals for abandonment and
decommissioning costs in the first Calendar Quarter in which the ratio of
cumulative production to overall recoverable reserves reaches sixty percent
(60%), unless otherwise agreed in the Development Plan.

 
(d) All abandonment and decommissioning costs shall be recovered as Petroleum
Costs at the time that the accrual is entered in the books.
 
(e) Contractor shall book an accrual on a Calendar Quarter basis for the amount
of future abandonment and decommissioning costs according to the following
formula:

 
FTA = (ECA  AFB) X CPP/PRR
 
Where:

FTA  is  the  amount  to  be  accrued  for  future  abandonment  and
decommissioning costs in respect of the relevant Calendar Quarter.
 
ECA is the total estimated cost of abandonment and decommissioning operations
established pursuant to this Abandonment and Decommissioning Clause.
 
CPP is the volume of Petroleum produced during the Calendar Quarter in which the
abandonment and decommissioning accrual was booked.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 51

 
 

--------------------------------------------------------------------------------

 
 
PRR is the Contractors estimated remaining recoverable reserves at the end of
the Calendar Quarter in which the abandonment and decommissioning accrual was
booked; as such estimates may be revised by Contractor from time to time.

 
AFB is the accrued abandonment and decommissioning cost balance at the end of
the previous Calendar Quarter.
 
(2)
Commencements of Abandonment and Decommissioning Operations

 
(a) Abandonment and decommissioning will be scheduled to occur after a Discovery
reaches its Economic Limit. Economic Limit shall mean that point in the life of
field where expected Revenue to Contractor from Petroleum Operations is
insufficient to cover the operating costs to continue Petroleum Operations in
accordance with the requirements of the Contract. In addition, Revenue means the
expected revenues derived from the sale of Petroleum together with any firm
tariff income earned by the field facilities, if any.

 
(b) On or before the start of the 720 calendar day period prior to the expected 
start  date  of  abandonment  and  decommissioning,  the Minister shall notify
the Contractor which of the facilities and assets identified in the Development
Plan shall not be abandoned and decommissioned, but which shall revert to the
ownership of the Government in accordance with Clause 12 of this Contract. No
further funds to cover abandonment and decommissioning costs shall be reserved
or accrued for the facilities and assets so identified and a corresponding
adjustment shall be made, if necessary, by the Contractor.
 
(c) If, the Minister decides not to use the said assets, he shall have the right
to require the Contractor to remove them at the latter's expense in accordance
with the said Decommissioning Plan, it being understood that the abandonment and
decommissioning operations shall be carried out by the Contractor in accordance
with good international petroleum industry practice, this Contract and in
accordance with the time schedule and conditions defined in the Decommissioning
Plan which shall have been approved.
 
(3)
Abandonment and Decommissioning upon Termination of Development Area

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 52

 
 

--------------------------------------------------------------------------------

 
 
(a) If the Contractor recommends abandonment and or decommissioning  of 
facilities  assets  or  wells  belonging  to  it  in connection with a
termination of an Development Area, pursuant to sub-clause 3(5) of this
Contract, the Government may elect to take ownership of and continue using such
facilities, assets and wells by giving the Contractor written notice of such
decision within sixty (60) calendar days of the Government's receipt of the
Contractor's notice of relinquishment. Upon so notifying the Contractor, which
notification is effective as of the effective date of the Contractors
relinquishment, the Government shall take ownership of, and be responsible for,
abandonment and decommissioning of such facilities, assets and wells.

 
If the Government does not elect to continue using such facilities, assets or
wells, the Contractor shall be responsible for their abandonment and
decommissioning upon termination of this Contract or of the Development Area
within the corresponding Development area, if earlier. Contractor may in
consultation with Government defer the abandonment and decommissioning
operations for a reasonable length of time if this would result in operational
efficiencies, which minimize the cost for all parties.
 
(4)
Facilities, Assets and Wells, Which the Government Continues to Use

With respect to any facilities, assets or wells which the Government elects to
own pursuant to this Contract or pursuant to these Abandonment and
Decommissioning provisions:

 
(a)The Government shall conduct such continued use and/or abandon or
decommission in accordance with generally accepted international petroleum 
industry  practice  and  in  such  a  manner  that  does  not interfere with
continuing Petroleum Operations; and

 
(b)The Government may abandon and decommission such facilities, assets and wells
as and when the Government decides.
 
(5)
Disbursements of Funds for Abandonment and Decommissioning Costs

 
(a) The Contractor will advise the Government on an annual basis its best
estimate of the projected date of abandonment and decommissioning of the
Discovery based on the then current estimate of when the Economic Limit will be
reached according to the then current production forecast and realized Petroleum
prices.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 53

 
 

--------------------------------------------------------------------------------

 
 
(b) As and when the Contractor commences booking accruals pursuant to these
provisions, the Contractor will cause the accrued costs of abandonment and
decommissioning operations to be set aside in a separate US$ interest bearing
escrow account in the joint names of the Contractor and the Government,
established at a mutually acceptable financial institution in London, England to
be used solely for paying the decommissioning costs. The account is to be funded
on a quarterly basis by the    Contractor constituting the Contractor and the
Government in proportion to the  Contractors then current Participating
Interest  under this Contract and out of its share of ongoing Cost Oil, Cost
Gas, Profit Oil and Profit Gas attributable to the Contractor and the  
Government   entities,   or   by  cash   payment   if   production   is
insufficient.  A final reconciliation shall be submitted to all Entities and the
Government following completion of all abandonment and decommissioning
operations and adjustments made in accordance with sub-clause 42(6) below.
 
(6)
Adjustments to Accruals for Abandonment and Decommissioning Costs

 
(a) If excess accruals which were booked for abandonment and decommissioning
costs remain following completion of all abandonment and decommissioning
operations, then such excess funds shall be distributed to Contractor and
Government in the same proportion as the cumulative Profit Oil or Profit Gas
distribution, as appropriate, to Government and Contractor under Clause 27 of
this Contract during the  years  that  the  accruals  for  abandonment and 
decommissioning costs were booked by Contractor.

 
(b) Any abandonment and decommissioning cost accruals which have been booked for
purposes of removing facilities or assets that the Government  decides  should 
not  be  removed  shall  be  paid  by Contractor to Government concurrently with
the transfer of ownership of such facility, asset or well to the Government. The
Government represents that the transferred funds shall only be used in
conjunction with its abandonment and decommissioning operations.
 
If amounts accrued for abandonment and decommissioning costs are insufficient to
complete abandonment and decommissioning activities, additional funds for such
activities shall be provided from a portion of Crude Oil or Natural Gas which
Contractor is entitled to receive under this Contract from any Development Area,
or if no production is available, by cash payment by the Entities and the
Government in the same ratio as would be applicable for distribution of excess
amounts under sub-clause 42(6)(a).
 
43. NOTICES

 
(1)
Any notice and other communication under this Contract shall be in writing and
shall be delivered by hand, sent by registered post, or by facsimile to the
following address of the other.

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 54

 
 

--------------------------------------------------------------------------------

 

To the Government:

 
To the Government:
Ministry of Energy:
FAO Hon. Minister of Energy
Nyayo House
Kenyatta Avenue
P O Box 30582.00100
Nairobi, Kenya
Tel: +254 20 310 112
Fax:  +254 20 228 314

 
To the Contractor:

 
CAMAC Energy Kenya Limited
c/o Coulson Harney Advocates
Unit A, 1st Floor
Nairobi Business Park
Ngong Road
P.O.Box 10643-00100
Nairobi, Kenya
Tel. +254-20-2899000
Fax: +254-20-2899100

 
(2)
A notice shall be effective on receipt.

 
(3) 
Any notice, if sent by facsimile, shall be deemed to be received by the party to
whom it was addressed on the first business day after the day upon which the
facsimile was received.  Any notice, if by personal delivery to any party, shall
be deemed to be received by the addressee on the date of delivery, if that date
is a business day, or otherwise, on the next business day following.  In the
event that a notice sent by facsimile includes a request for confirmation of the
receipt thereof, such a confirmation shall be sent no later than one (1)
business day after receipt of the notice. The Government and the Contractor may
at any time and from time to time change its authorized representative or its
address herein on giving the other ten (10) days notice in  writing to such
effect.

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 55

 
 

--------------------------------------------------------------------------------

 
 
44. HEADING AND AMENDMENTS

 
(1)      Headings are inserted in this Contract for convenience only and shall
not affect the construction or interpretation hereof.

(2)      This Contract shall not be amended, modified or supplemented except by
an instrument  in  writing signed  by  the duly  authorized representatives  of 
the parties, and constitutes the entire agreement among the Parties.

(3) In  the  event  of  a conflict  between  the provisions  of  this Contract 
and its
Appendices, the provisions of this Contract shall prevail.

(4)      In the event one of the provisions of this Contract is or becomes
invalid, illegal or unenforceable, such provision shall be deemed to be severed
from this Contract and the remaining provisions of this Contract shall continue
in full force and effect.

(5) This  Contract  shall  be  executed  in  eight  (8)  originals,  four  (4) 
for  the Government and four (4) for the Contractor.
 
Signed on the day and year first before written:

 
For the Government
The Minister
 

Signature : /s/ Kiraity Murnnal         Name : Hon. Kiraity Murnnal   Title :
Minister  

 
 
In the Presence of: :
Witness

 

Signature : /s/ Partick M. Nyolke         Name : Partick M. Nyolke   Title :
Director  

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 56

 
 

--------------------------------------------------------------------------------

 
 
For the Contractor:
 
 

            Signature:
/s/ Kase Lawal
  Signature:
/s/ Ogunjimi Olusegun
              Name:
Dr. Kase Lawal
  Name:
Ogunjimi Olusegun
  Title:
Director
  Title:
Director
 

 
In the Presence of: :
Witness
 
 

Signature : /s/  Kerubo Ombati         Name : Kerubo Ombati   Title : Advocate  

 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 57

 
 

--------------------------------------------------------------------------------

 

APPENDIX "A"

THE CONTRACT AREA – BLOCK L27
(The Area to which the Petroleum Agreement relates)


BLOCK L27
 
[cak_ex106003.jpg]
 
 
BLOCK CORNER COORDINATES
 

  Longitude Latitude Point  °      °     L105a 43 20 30.912 E 3 36 35.964 S L110
41 45 0 E 3 36 36 S L105 43 20 32.244 E 4 8 57.876 S L109 41 45 0 E 4 9 1.3 S

 
Area =10585.62km2
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 58

 
 
 

--------------------------------------------------------------------------------

 

APPENDIX "B"

ACCOUNTING PROCEDURE

TABLE OF CONTENTS
 
 
PART I - GENERAL PROVISIONS

1.1 - Interpretation.
1.2 - Accounting obligations of the Contractor.
1.3 - Language and units of accounts.
1.4 - Audits.
1.5 - Revision of Accounting Procedure.

PART II - COSTS, EXPENSES, EXPENDITURE AND CREDITS OF THE CONTRACTOR
 
2.1 - Surface rights.
2.2 - Labour and related costs.
2.3 - Materials.
2.4 - Transportation and employee relocation costs.
2.5 - Services.
2.6 - Damage and losses to joint property.
2.7 - Insurance.
2.8 - Legal expense.
2.9 - Duties and taxes.
2.10 - Offices, camps and miscellaneous facilities.
2.11 - General and administrative expenses.
2.12 - Other expenditure.
2.13 - Credits under the Contract.
2.14 - No duplication of charges and credits.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 59

 
 

--------------------------------------------------------------------------------

 
 
PART III  FINANCIAL REPORTS TO THE MINISTER
 
PART I - GENERAL PROVISIONS
 
The purpose of this Accounting Procedure is to establish methods and rules of
accounting for Petroleum Operations and the principles set forth herein shall
apply to Petoleum Operations pursuant to the production sharing contract
(hereinafter referred to as the "Contract"), to which this Appendix is attached.
 
1.1 - INTERPRETATION

1.1.1 - DEFINITIONS

 
"Controllable Material" means material which the Operator subjects to record
control and inventory. A list of types of such material shall be furnished to
the Government and non-Operator(s);
 
"Joint Account" means the set of accounts maintained by the Operator to record
all expenditure and other transactions under the provisions of the Contract.
Such accounts will distinguish between exploration, evaluation, development and
production costs. After adoption of a Development Plan a separate Joint Account
shall be maintained for each Development Area.

 
"Joint Property" means all property where legal title is acquired and held in
connection with Petroleum Operations under the Contract;
 
"Material" means personal property, including supplies and equipment, where
legal title is acquired and held for use in Petroleum Operations;
 
"Non-Operator"  means  the  entities  constituting  the  Contractor other than
the Operator, and the Government when it participates.

"Operator" means the party designated to conduct the Petroleum Operations;
 
Words not defined herein, but which are defined in the Contract, shall have the
meanings ascribed to them therein.

1.1.2 - PRECEDENCE OF DOCUMENT
 
In the event of conflict between the provisions of this Accounting Procedure and
the provisions of the Contract, the provisions of the Contract shall prevail.

1.2 - ACCOUNTING OBLIGATIONS OF THE CONTRACTOR
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 60

 
 

--------------------------------------------------------------------------------

 
 
1.2.1. The Contractor shall maintain financial accounts necessary to record in
reasonable detail the transactions relating to Petroleum Operations which shall
be prepared in accordance with generally accepted standards of the international
petroleum industry, as more particularly, but not exclusively set out in this
Accounting Procedure.

 
1.2.2. The Contractor shall provide the Government with a description of its
accounting classifications and the Contractor shall use such classifications
when preparing its accounts.
 
1.2.3. The Contractor shall provide details of the financial accounts in the
form of monthly statements which shall -

 
(a) Reflect all charges and credits related to Petroleum Operations;
 
(b) Be prepared on accrual basis so that expenditure is - recorded as incurred
when title to goods passes or when work is executed; and
 
(c)  Present  the  total  accounts  for  the  Contract  Area  and  each
Development Area and the share of the Operator and each Non-Operator.
 
1.3. - LANGUAGE AND UNITS OF ACCOUNTS

 
1.3.1. All books of account shall be maintained in the English language and in
United States dollars. Where necessary for clarification, the Contractor may
also maintain accounts and records in other language and currencies, provided
that such accounts and records shall be prepared in accordance with US GAAP
accounting rules and shall be consistent with the generally accepted standards
of the international petroleum industry.
 
1.3.2. It is the intent of this Accounting Procedure that neither the Government
nor the Contractor should experience an exchange gain or loss at the expense of,
or to the benefit of, the other. However, should there be any gain or loss from
exchange of currency, it will be credited or charged to the accounts under the
Contract.

1.4. - AUDITS AND INSPECTION RIGHTS OF THE GOVERNMENT
 
1.4.1. The Government, upon at least thirty (30) days' advance written notice to
the Contractor, shall have the right at its sole expense to audit the Joint
Account and related records for any Calendar Year or portion thereof within the
twenty-four (24) month period following the end of such year. Notice of any
exception to the Contractor's accounts of any Calendar Year must be submitted to
the Contractor within three (3) years from the end of such year.

 
1.4.2. For the purposes of auditing, the Government may examine and verify, at
reasonable times, all charges and credits relating to the Petroleum Operations
such as books of account, accounting entries, Material records and inventories,
vouchers, payrolls, invoices and any other documents, correspondence and records
necessary to audit and verify the charges and credits. Furthermore, the auditors
shall have the right in connection with such audit, to visit and inspect at
reasonable times, all sites, plants, facilities, warehouses and offices of the
Contractor in Kenya directly or indirectly serving the Petroleum Operations in
Kenya, including visiting personnel associated with those operations.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 61

 
 

--------------------------------------------------------------------------------

 
 
1.4.3. All adjustments resulting from an audit agreed shall be rectified
promptly in the Contractor's accounts. Any unresolved dispute arising in
connection with an audit shall be referred to arbitration in accordance with
clause 41 of the Contract.
 
1.4.4.  At  the  request  of  the  Minister,  the  Contractor  shall  appoint 
an independent  auditor  of  international  standing  approved  by  the 
Minister  to  audit annually the accounts and records of the Petroleum
Operations and report thereon, and the cost of such audit and report shall be
chargeable to the Joint Account and cost recoverable.

1.5. - REVISION OF ACCOUNTING PROCEDURE
 
1.5.1. By mutual agreement between the Government and the Contractor, this
Accounting Procedure may be revised from time to time by an instrument in
writing signed by the parties.
 
1.5.2. The parties agree that if any procedure established herein proves unfair
or inequitable to any party, the parties shall meet and in good faith endeavour
to agree on the changes necessary to correct that unfairness or inequity.

 
PART II - COSTS, EXPENSES, EXPENDITURE AND CREDITS OF THE CONTRACTOR
 
Subject to the provisions of the Contract, the Contractor shall bear and pay the
following cost and expenses necessary to conduct Petroleum Operations. Such
Petroleum Costs are recoverable by the Contractor in accordance with the
provisions of the Contract.

2.1. - SURFACE RIGHTS
 
2.1.1. All direct costs necessary to acquire and to maintain surface right to
the Contract area when such costs are paid by the Contractor according to the
provisions of the Contract.

2.2. - LABOUR AND RELATED COST
 
2.2.1. Salaries and wages of employees of the operate and its Affiliate(s) for
portion of their time spent performing management, administrative, legal,
accounting, treasury, tax, employee relations, computer services, engineering,
geological, and all other functions for the benefit of Petroleum Operations,
whether temporarily or permanently assigned to the Contract Area, as well as the
cost of employee benefits, customary allowances and personal expenses incurred
under the usual practice of the Operator and its Affiliate(s) and amount imposed
by governmental authorities, which are applicable to such employees.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 62

 
 

--------------------------------------------------------------------------------

 

2.3. - MATERIAL

 
2.3.1. Value of Material charged to the accounts Contract. The cost of Material,
equipment and supplies purchased or furnished by the Operator for use in
Petroleum Operations shall be charged to the Joint Account on the basis set
forth below. So far as it is reasonably practical and consistent with efficient
and economical operations, only such Material shall be purchased for or
transferred to the Joint Property as may be required for immediate use and /or
for approved work programmes and the accumulation of surplus stock shall be
avoided.
 
2.3.1.1. Except as otherwise provided in sub-part 2.3.1.2 below, Material
purchased, leased or rented shall be charged at the actual net cost incurred by
the Operator. "Net cost" shall include, but shall not be limited to, such items
as vendor's invoice price, transportation, duties, fees and applicable taxes
less all discounts actually received.

 
2.3.1.2. Material purchased or transferred from the Contractor or its
Affiliate(s) shall be charged at the prices specified here below:
 
(a) New Material (condition "A") shall be valued at the current international
net cost which shall not exceed the price prevailing in normal arm's length
transactions on the open market.

 
(b) Used Material (conditions "B", "C" and "D").
 
(i) Material which is in sound serviceable condition and is suitable for reuse
without reconditioning shall be classified as condition "B" and priced at
seventy-five percent (75%) of the current price of new Material defined in (a)
above.

 
(ii) Material which cannot be classified as condition "B" but which after
reconditioning will be further serviceable for its original function shall be
classified as condition "C" and priced at fifty per cent (50%) of the current
price of new Material as defined in (a), above. The cost of reconditioning shall
be charged to the reconditioned Material provided that the value of condition
"C" Material plus the cost of reconditioning do not exceed the value of
condition "B" Material.
 
(iii)   Material which cannot be classified as condition "B" or condition "C"
shall be classified as condition "D" and priced at a value commensurate with its
use.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 63

 
 

--------------------------------------------------------------------------------

 

2.3.2. - INVENTORIES

 
2.3.1.1. At reasonable intervals, inventories shall be taken by the Operator of
all Controllable Material. The Operator shall give ninety (90) days' written
notice of intention to take such inventories to allow the Minister and
non-Operator(s) to be represented when any inventory is taken. Failure of any
party to be represented after due notice given shall bind such party to accept
the inventory taken by the Operator.
 
2.3.2.2. The Operator shall clearly state the principles upon which valuation of
the inventory has been based.

 
2.3.2.3. Whenever there is a sale or change of interest in the Joint Property, a
special inventory may be taken by the Operator, provided the seller and/or
purchaser of such interest to bear all of the expense thereof.  In such cases,
both the seller and the purchaser shall be entitled to be represented and shall
be governed by the inventory so taken.

2.4. - TRANSPORTATION AND EMPLOYEE RELOCATION COSTS
 
2.4.1. Transportation of Material and other related costs such as origin
services, expediting, crating, dock charges, forwarder's charges, surface and
air freight, and customs clearance and other destination services.

 
2.4.2. Transportation of employees as required in the conduct of Petroleum
Operations, including employees of the Operators Affiliate(s) whose salaries and
wages chargeable under subparts 2.2.1 and 2.5.2.
 
2.4.3. Relocation costs of the Contract Area vicinity of employees permanently
or temporarily assigned to Petroleum Operations. Relocation costs from the
Contact Area vicinity, except when an employee is reassigned to another location
classified as a foreign location by the Operator. Such costs include
transportation of employee' families and their personal and household effects
and all other relocation cost in accordance with the usual practice of the
Operator and its Affiliate(s).

2.5. - SERVICES

 
2.5.1. The actual cost of contract services, professional consultants, and other
services performed by third parties other service provided by the entities
constituting the Contractor or their Affiliate(s), but the prices paid by the
Contractor shall not be higher than those generally charged for comparable
services.
 
2.5.2. Costs of technical services, such as but not limited to, engineering, and
related data processing, performed by the Contractor and its Affiliate(s) for
the direct benefit of Petroleum Operations, engineering, and related data
processing, performed by the Contractor provided such cost shall not exceed
those currently prevailing if performed by third parties in normal arm's length
transaction for like services.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 64

 
 

--------------------------------------------------------------------------------

 
 
2.5.3. Costs of use of equipment and facilities for the direct benefit of the
Petroleum Operations, furnished by third parties, Contractor or its Affiliate(s)
at rate commensurate with the costs of ownership, or rental, and the cost of
operation thereof, but such rates shall not exceed those currently prevailing in
the general vicinity of the Contract Area in normal arm's length transactions on
the open market for like services and equipment.

2.6. - DAMAGES AND LOSSES TO JOINT PROPERTY

 
2.6.1. All costs or expenses necessary for the repair or replacement of Joint
Property  resulting  from  damages  or  losses  incurred  by  fire,  flood, 
storm,  theft, accident, or any other cause, except insofar as those costs and
expenses are caused by the wilful misconduct of the Operator. The Operator shall
furnish the Government and non-Operator(s) written notice of damages or losses
for each damages or loss in excess of United States Dollars Fifty Thousand (U.S
50,000.00.) as soon as after the loss as practicable.

2.7.  INSURANCE
 
2.7.1. Premium for insurance required under the Contract, provided that a party
not participating in such insurance shall not share in the cost unless such
insurance is compulsory under the laws of Kenya    and provided further that if
such insurance is wholly or partly paced with an Affiliate of the Contractor
such premium shall be recoverable only to the extent generally charged by
competitive insurance companies other than an Affiliate of the Contractor.

 
2.7.2. Actual expenditure incurred in the settlement of all losses, claims,
damages, judgments, and other expenses for the benefit of the Petroleum
Operations.

2.8. - LEGAL EXPENSES
 
2.8.1. All costs or expenses of litigation, or legal service otherwise necessary
or expedient for the protection of the Joint Property or other interest in the
Contract Area, including but not limited to legal counsel's salaries and fees,
court costs, cost of investigation or procuring evidence and amounts paid in
settlement or satisfaction of any such litigation or  claims.  These services
may be performed by the Operator's legal staff or an outside firm as necessary.

2.9. - DUTIES AND TAXES

 
2.9.1. All duties, taxes (except taxes based on income), fees, and governmental
assessments of every kind and nature which have been paid by the Entities with
respect to the Contract.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 65

 
 

--------------------------------------------------------------------------------

 

2.10. - OFFICE, CAMPS AND ADMINISTRATIVE EXPENSES

 
2.10.1. Cost of establishing, maintaining and operating any offices, sub
offices, camps, warehouse, housing and other facilities directly serving
Petroleum Operations. The cost shall be allocated to the operations served on an
equitable basis.

2.11. - GENERAL AND ADMINISTRATIVE EXPENSES
 
2.11.1. These charges shall be made monthly for services of all personnel and
offices of the Operator and its Affiliate(s) outside Kenya and those not
otherwise provided herein. It shall include service and related office cost of
personnel performing management, administrative, legal, accounting, treasury,
tax, employee relations, computer service, purchasing, engineering, geological,
geophysical, and all other functions for the direct benefit of Petroleum
Operations. The charge shall be made as follows:

 
This charge will be at the rate of Three Percent ( 3%) of total costs per months
during any period in which exploration operation are being conducted. For the
period commencing on the date that the contractor reports a commercial discovery
to the Government to the discovery to Government as required in clause 19(5) of
the contract is terminated the provisional rates shall be Three Percent ( 3%) of
total costs.
The charge shall be as follows:
 
The provisional charges for such costs are based upon operator's cost experience
and estimates of cost to be incurred in conduct of the petroleum operations, and
are subject to quarterly adjustment as operators costs indicate are necessary
and equitable. Within ninety (90) days following the end of each quarter, the
operator shall determine the actual cost incurred in performing such services,
and shall charge or credit the joint account for the difference between the
actual cost incurred for the quarter and the provisional rate charge during the
quarter.

 
On request of the Government, the operator shall make available at its home
offices all supporting documents used for the determination of the charges. Such
documents shall include but shall not be limited to time allocation reports
prepared by employees providing services described in subpart 2.11.1., cash
vouchers supporting cash expenses included in overhead pool, inter- company
billing supporting charges for services provided by operator's affiliates (e.g.
building rentals, telecommunications paid   by the operator's parent company), 
summary  or  impersonalized  computer  run  supporting  salaries, wages and
employee benefits and other such documents as may be mutually agreed.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 66

 
 

--------------------------------------------------------------------------------

 

2.12. - OTHER EXPENDITURE

 
2.12.1. Other reasonable expenditure not covered or dealt with in the forgoing
provisions, which are incurred by the Operator and/or the other entities
constituting the Contractor and their respective Affiliate(s) for the necessary,
proper, economical and efficient conduct of Petroleum Operations.
 
2.12.2. Interest incurred on loans raised by the Contractor for capital
expenditure in Petroleum Operations under the Contract at rate not exceeding
prevailing commercial rates may be recoverable as Petroleum Costs.

2.13. - CREDITS UNDER THE CONTRACT

 
The net proceeds of the following transaction will be credited to the account
under the Contract -
 
(a) The net proceeds of any insurance or claim in connection with the Petroleum
Operations or any assets charged to the accounts under the Contract;

 
(b) Revenue received from outsiders for the use of property or assets charged to
the accounts under the Contract;
 
(c) Any adjustment received by the Contractor from the suppliers/manufactures or
their agents in connection with defective equipment or Material  the  cost  of 
which  was  previously  charged  by  the  contractor  under  the Contract;

 
(d) Rentals, refunds or other credits received by the Contractor which apply to
any charge which has been made to the accounts under the Contract;
 
(e) Proceeds from all sales of surplus Material or assets charged to the account
under the Contract; and

 
(f) The prices originally charged to the accounts under the Contract for
inventory Materials subsequently exported from Kenya.

2.14. - NO DUPLICATION OF CHARGES AND CREDITS
 
Notwithstanding any provision to the contrary in this Accounting Procedure, it
is the intention that there shall be no duplication of charges or credits in the
accounts under the Contract.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 67

 
 

--------------------------------------------------------------------------------

 

PART III - FINANCIAL REPORTS TO THE MINISTER

 
3.1. The reporting obligations provided for in this Part III shall, unless the
contrary is stated, apply to the Operator.
 
3.2. The Operator shall submit annually to the Minister the following:

 
3.2.1. The annual work programme and budget three(3) months before the beginning
of the year to which they apply and the budget shall be analyzed by item within
the exploration programme, Evaluation programme, development programme and
production programme and show for each major budget item, with reasonable
detail, the following:-
 
(a) Latest forecast cumulative costs anticipated at the start of the budgetyear;

 
(b) Cumulative expenditure anticipated at the end of each quarter of the budget
year; and

 
(c) Expenditure anticipated in future years to complete the budget item.
 
3.2.2. A schedule of the service and supply contracts, to be entered into 
during the forthcoming year exceeding the equivalent of Five Hundred Thousand 
U.S. Dollars (U.S. $500,000.00) per contract, showing the anticipated tender
date and approximate value and the goods or services to be provided;
 
3.2.3. The audit report required by sub-part 1.4.4 of this Accounting Procedure,
stating whether in the opinion of the auditors of the Contract-

 
(a) The last annual expenditure report records the expenditure of the Contractor
truly and fairly in accordance with the provisions of the Contract;
 
(b)  The  reports  on  petroleum  revenue  submitted  truly  and  fairly
determined the arm's length value of disposals of petroleum during the year.
 
3.3. the Operator shall submit quarterly within thirty (30) days of each quarter
to the Minister:

 
3.3.1. a report of expenditure and receipts under the Contract analyzed by
budget item showing-
 
(a) Actual expenditure and receipts for the quarter in question;
 
(b) Actual cumulative cost to date;
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 68

 
 

--------------------------------------------------------------------------------

 
 
(c) Latest forecast cumulative cost at the year end; thereof; and

 
(d) Variations between budget costs and actual costs, and explanations
 
(e) With effect from adoption of the Development Plan, the total payroll costs
segregated between Kenyan and non-Kenyan personnel and the total expenditure
segregated between Kenyan and non-Kenyan goods and services.
 
3.3.2. A cost recovery statement containing the following information-

 
(a) Recoverable Petroleum Costs carried forward from the previous quarter, if
any;
 
(b) Recoverable Petroleum Costs incurred and paid during the quarter;
 
(c) Total recoverable Petroleum Costs for the quarter (a) plus (b) above);
 
(d) Quantity and value of Cost Oil taken and separately disposed of by the
Contractor for the quarter;
 
(e) Amount of Petroleum recovered for the quarter;

 
(f) Amount of recoverable Petroleum Costs to be carried forward into the next
quarter, if any; and
 
(g) Value of Government's share of production taken by the Contractor pursuant
to clause 27 of the Contract.
 
3.4. A copy of each contract for goods or services valued in excess of Five
Hundred Thousand U.S. Dollars (U.S. $500,000.00) shall be provided to the
Minister as soon as practicable after its execution.

 
3.5. After the commencement of production the Operator shall, within fifteen
(15) days after the end of each month, submit a production report to the
Minister showing for each Development Area the quantity of Petroleum -

 
(a) Held in stocks at the beginning of the month
(b) Produced during the month
(c) Lifted, and by whom;

(d) Lost and consumed in Petroleum Operations; and
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 69

 
 

--------------------------------------------------------------------------------

 
 
(e) Held in stocks at the end of the month.

 
3.6. A lifting party shall submit, within fifteen (15) days after the end of
each month, a report to the Minister stating-
 
(a) The quantities and sales value of arm's length petroleum sales madein that
month;

(b) The quantities, sales value and arm's length value of disposals of petroleum
other than by sale at arm's length during the month; and
(c) The total Petroleum revenue for that month.

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 70

 
 

--------------------------------------------------------------------------------

 

APPENDIX "C"
 
PARTICIPATION AGREEMENT
 
TABLE OF CONTENTS
 
1 - Interpretation
2 - Participation interests and commencement
3 - Operator and duties of operator
4 - Operating committee and work programmes
5 - Costs and expenses
6 - Payments to operator
7 - Material and equipment
8 - Relationship of the parties and tax provisions
9 - Surrenders and transfers
10 - Disposal of production
11 - Sole risk operations
12 - Confidentiality
13 - Liability
14 - Governing law
15 - Arbitration
16 - Force majeure
17 - Notices
18 - Term
19 - Final provisions

Exhibit "A"-Accounting procedure.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 71

 
 

--------------------------------------------------------------------------------

 
 
PARTICIPATION AGREEMENT

 
This Participation Agreement, made and entered into on this
......................day of........................... by and between the
Government of the Republic of Kenya (hereafter referred to as the "Government")
represented for the purpose of this agreement by the Minister for the time being
responsible for energy (hereinafter referred to as the "Minister") and ...  
(hereinafter referred to as the "Contractor").

 
WHEREAS the Government and the Contractor have entered into a production-sharing
contract (referred to as the "Contract"), to which this Appendix is attached;

WHEREAS the Government may decide to exercise its option under clause 28 of the
Contract; and

 
WHEREAS the Parties wish to set forth the terms and conditions under which the
Government has agreed to participate in the Petroleum Operations in the event
such an option is exercised;
 
NOW, THEREFORE, the Parties agree as follows:
 
1 - INTERPRETATION
 
1. In this participation Agreement, words in the singular includes the plural
and vice versa, and except where the context otherwise requires:

 
"AFE" means an authorization for expenditure;

"Government" includes an appointee as defined in sub clause 28 (2) of  the
Contract;

 
"Joint account" means the accounts maintained by the operator to record all
transactions related to operations in the participation area under this
Participation Agreement;
 
"Joint property" means all property acquired and held for use in connection with
operations under this Participation Agreement;

 
"Non-operator" means a party other than the operator;
 
"Operating committee means the committee established by Article 4 hereof;

 
"Operator"  means  the  party  designated  to  conduct  the  petroleum
operations, pursuant to Article 3 hereof and its successors;
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 72

 
 

--------------------------------------------------------------------------------

 
 
"Participating interest" means the respective undivided interest of each of the
parties as it may exist at any given time in the participation area and under
this Participation Agreement;

 
"Participation area" means a development area in which the Government elects to
participate under the Contract;
 
"Participation dates" means the effective date of participation by the
Government as defined in sub clause 28 (3) of the Contract;

 
"Participation work programme" means a programme of the petroleum operations
under this Participation Agreement;
 
"Parties" means, collectively, the Government and the entities consulting the
Contractor, their respective successors or assignees. party" means anyone of the
parties;

 
"Year" means calendar year.
 
2. Words not defined in this Participation Agreement but which are defined in
the Contract have the meanings given to the in the Contract.
 
3. In the event of any conflict between the Contract and this Participation
Agreement, Contract shall prevail and this Participation Agreement shall be
deemed amended accordingly.

 
2. PARTICIPATING INTERESTS
 
1. When and if the Government elects, pursuant to clause 28 of the contract, to
participate in petroleum operations in a participation area, the Contractor
constituting the contractor shall assign proportionately to the Government a
part of its interest in the development area so that the rights, interest and
obligations of the contractor and the Government in such area shall be owned and
borne as of the participation date in undivided interests as follows:

 
Government ( ..%) or such lesser amount as may be elected in accordance with
clause 28 of the Contract;
 
Contractor(. %) or such greater amount as may remain after the Government's
election.

 
2. In the event a party shall transfer in whole or in part its Participating
interest pursuant to clause 35 of the Contract and Article 9 of this
Participation Agreement, the participating interest of the parties therein shall
be revised accordingly

 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 73

 
 

--------------------------------------------------------------------------------

 
 
3. OPERATOR AND DUTIES OF OPERATOR
 
1. The operator shall be the party acting as operator on the participation date
and the operator shall have the rights and obligations of a non-operator in
respect of its participating interest.

 
2. The operator shall serve as operator until it resigns or is removed pursuant
to the provisions of this Article, or until it ceases to hold a participating
interest hereunder.  In the event that an operator assigns the whole of its
participating interest hereunder to one of its affiliates, such affiliate shall
become operator hereunder in the former's place.

 
3. Upon the affirmative vote of all the non-operators, the operator shall be
removed as operator in case of any one of the following-
 
(a) Bankruptcy of the operator or its parent company;
 
(b) Assignment for the benefit of the operator's creditors;
 
(c) Appointment of a receiver or manager with respect to the whole or any part
of the property or assets of the operator;
 
(d) entitlement of any person other than an affiliate of the operator to appoint
a majority of the members of the board of directors of the operator by the
reason of any act, default or neglect of the operator;
 
(e) Failure without justification by the operator to pay a sum due to or in the
name of the joint account for more than sixty (60) days;

 
(f) the operator's material breach of this Participation Agreement which remains
un remedied for more than thirty (30) days after the operator is notified by
non-operators of such breach; or
 
(g) Reduction in the operator's participating interest to...............per cent
(........ %) or less.
 
4. An operator may at any time resign as operator by giving to the other parties
notice in writing of such resignation.  Such resignation shall be effective one
hundred-eighty (180) days after the date of notice thereof or on the date on
which a successor operator appointed by the parties (other than the operator)
shall be ready and able to assume the obligations of operator in accordance with
all the provisions of this Participation Agreement, whichever shall first occur.

 
5. Should an operator so resign or be removed, a successor operator shall
immediately be appointed by the operating committee.  A party having been
removed as operator may not vote to succeed itself as operator.  Such
appointment parties holding not less than the percentage figure of the remaining
participating interests set out in Article 4 (6).  For the purpose of this
Article, operator includes any of its affiliates holding a participating
interest in this Participation Agreement.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 74

 
 

--------------------------------------------------------------------------------

 
 
6. Removal or resignation of an operator shall not in any way affect its rights
or obligations as non-operator party to this Agreement.   On the effective date
of removal or resignation, the operator shall deliver to the successor operator
any and all funds, equipment, materials, appurtenances, books, records, data,
interpretations, information and rights acquired by and in the custody of the
operator for the joint account of the parties (including available petroleum not
delivered to the parties), shall, with the successor or operator, prepare an
inventory of joint property, adjusting the joint account accordingly, and shall
co-operate as far as possible in effecting a smooth transfer of operating
responsibilities.

 
7. An operator that is removed under Article 3 (3) (g) hereof may charge to the
joint account all reasonable and necessary expenditure incurred in demobilizing
and repatriating personnel and equipment.
 
8. The operator shall have control of the petroleum operations in the
participation area and shall have exclusive custody of all materials; equipment
and other property acquired therefore, and shall perform the duties under this
Participation Agreement diligently and in accordance with good international
petroleum industry practice, and sound and accepted engineering, management and
accounting principles.

 
The operator shall not be liable to any non-operator for any acts or omissions,
claims, damages, losses or expenses, in connection with or arising out of this 
Participation  Agreement  or  the  contract  or  petroleum  operations  save 
those caused by gross negligence or wilful misconduct of the operator.
 
9. The operator shall-
 
(a) Consult with non-operators and advise them of all matters arising from the
petroleum operations;

 
(b) Comply with the decisions of the operating committee;
 
(c) Keep the participating interests and all property acquired or used free from
liens, except for those authorized by Article 6 hereof; and

 
(d) Pay the costs of the petroleum operations under this Participation Agreement
promptly and make proper charges to non-operators.
 
10. The operator shall submit a copy of an AFE to the non-operators for each
budget item of capital expenditure in the approved participation work programme
and budget that costs more than .................U.S. dollars (U.S
$............).
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 75

 
 

--------------------------------------------------------------------------------

 
 
Where it is necessary to complete an expenditure in a budget item in the
approved participation work programme, the operator may exceed the budget for
the budget item by the lesser of ten per cent (10%) thereof
or.................U.S.D................) and shall report promptly such excess
expenditure to the non-operators.

 
The operator may spend not more than ............................U.S. dollars
(USD..) on petroleum operations in the participation area not included in an
approved participation work programme, provided that such expenditure shall not
be for items previously rejected by the operating committee.  The operator shall
report promptly that expenditure to the non-operators and, if it is approved in
accordance with Article 4 (6), the operator may make further expenditure thereon
or on other items not exceeding U.S. dollars (U.S.$...........) in that year.
 
The limits in this Article 3(10) may be changed from time to time by the
operating committee.
 
In the case of emergency, the operator may make such immediate expenditure and
take such immediate action as may seem necessary for the protection of life or
property or the prevention of pollution and such emergency expenditure shall be
reported promptly to the parties by the operator.

 
11. A non-operator may inspect the participation area, the petroleum operations,
and the books, records and other information of the operator pertaining thereto.
 
The operator shall supply to a non-operator by telephone, telefax, telegraph or
telex, daily reports on drilling and such other reports in writing normally
provided by an operator to a non-operator in the international petroleum
industry, including but not limited to reports on well tests and core analysis,
and copies of drilling logs, well surveys and velocity surveys.   The operator
shall furnish any other information reasonably requested by non-operator, if
such information is readily available.

 
12. The operator shall obtain and maintain all insurance required by law and 
such  other  insurance  as  the  operating  committee  may  from  time  to  time
determine, provided that, in respect of such other insurance, any party may
elect not to participate provided such party gives notice to that effect to the
operator.  The cost of insurance in which all the parties are participating
shall be for the joint account and the cost of insurance in which less than all
the parties are participating shall be charged to such parties individually. The
operator shall, in respect of any insurance-
 
(a) Promptly inform the parties participating therein when it is taken out and
supply them with copies of the relevant policies when the same are issued;
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 76

 
 

--------------------------------------------------------------------------------

 
 
(b)  arrange  for  the  parties  participating  therein,  according  to  their
respective participating interests, to be named as co-insureds on the relevant
policies with waiver of subrogation in favour of the parties; and

 
(c) Duly file all claims and take all necessary and proper steps to collect any
proceeds and, if all the parties are participating therein, credit them to the
joint account or, if less than all the parties are participating therein, credit
them to the participating parties.
 
Subject as stipulated above, any of the parties may obtain such insurance as it
deems advisable for its own account at its own expense provided such insurance
is acceptable under the applicable law.

If the operator is unable to obtain such other insurance required by the
operating committee, it shall so advise the parties and thereafter, it shall be
discharged of its obligation to obtain such insurance.

 
The operator shall take all reasonable steps to ensure that all contractors
(including sub-contractors) performing work in respect of the petroleum
operations and the joint property obtain and maintain all insurance required by
the law and obtain from their insurers a waiver of subrogation in favour of the
parties.

 
13. The operator may prosecute, defend and settle claims and litigations arising
out of the petroleum operations and may compromise or settle such claims or
litigations which involve an amount not exceeding the equivalent of one hundred
thousand  U.S.  dollars  (U.S.  $100,000)  without  the  approval  of  the 
operating committee.  Any claim or litigation involving an amount in excess of
the equivalent of one hundred thousand U.S. dollars (U.S. $100,000) shall be
reported promptly to the non-operators and a non-operator shall have the right
to be represented by its own counsel at its expense in the compromise,
settlement or defence of such claims or litigation.
 
14. The operator shall fulfil the reporting obligations of the Contractor as
specified in the [Contract] unless otherwise stipulated in this Participation
Agreement and the Contract.

4. - OPERATING COMMITTEE AND WORK PROGRAMMES

 
1. The parties shall establish an operating committee to supervise and control
the petroleum operations.   The operating committee shall consist of one
representative appointed by each of the Parties provided always that more than
one of the Parties may appoint the same representative who shall represent them
separately.
 
Each party shall, as soon as possible after the date of this Participation
Agreement, give notice to all the other parties of the name of its
representative and of an alternate on the operating committee.  Such
representative may be replaced, from time to time, by like notice. 
Representatives may bring to meetings of the operating committee such advisers
as they consider necessary.  The representative of a Party or, in the absence of
the representative, his alternate, shall be deemed authorized to represent and
bind such party with respect to any matter which is within the powers of the
operating committee.  The representative of the party, which is the operator,
shall be the chairman of the operating committee and shall report the
proceedings.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 77

 
 

--------------------------------------------------------------------------------

 
 
2. Except as otherwise provided in this Participation Agreement the powers and
duties of the operating committee shall include-

 
(a) The consideration and determination of all matters relating to general
policies, procedures and methods of operation hereunder;
 
(b) The approval of any public announcement or statement regarding this
Participation Agreement or the petroleum operations;

 
(c) The consideration, revision and approval or disapproval, of all proposed
participation work programmes, budgets and AFE's prepared and submitted to it
pursuant to the provisions of this Participation Agreement;
 
(d) The determination of the timing and location of all wells drilled under this
Participation Agreement and any change in the use or status of a well;

 
(e) the determination of whether the operator will represent the parties
regarding any matters or dealings with the Minister, any other governmental
authorities or third parties in so far as the same relate to the petroleum
operations, provided that there is reserved to each party the unfettered right
to deal with Minister or any other government authorities in respect of matters
relating to its own participating interest; and
 
(f) the consideration and, if so required, the determination of any other matter
relating to the petroleum operations which may otherwise be designated under
this Participation Agreement for reference to it.

 
3. The operator shall, when requested by a representative of any party, call a
meeting of the operating committee.  The operator may do so at any time to keep
the parties informed on the petroleum operations.
 
4. A request to call a meeting of the operating committee shall state the
purpose of that meeting and, except in an emergency, the operator shall give the
parties at least fifteen (15) days' written notice with an agenda of the
meeting, but where a meeting is called in an emergency, the operator shall give
as much notice thereof as possible by telephone, telex or telegraph and except
with the consent of all the parties, the business of a meeting shall be only
that for which it was called.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 78

 
 

--------------------------------------------------------------------------------

 
 
5. The operator may, instead of calling a meeting, submit matters to the parties
by written notice, upon which each party may vote within the period prescribed
in the notice which shall not be less than three (3) days or more than fifteen
(15) days from the date notice is received.  Failure of a party to vote within
the above time limits shall be deemed a negative vote.

 
6.  Each  party  shall  have  a  voting  interest  equal  to  its  participating
interest. Unless otherwise provided in this Participation Agreement, all
decisions of the operating committee shall be made by the affirmative vote of at
least two (2) parties holding not less than ............per cent (.......%) of
the participation interests.
 
7. The operator shall, at least four (4) months before the end of each year,
submit to the parties for approval a participation work programme and budget,
which shall contain details of the petroleum operations to be carried out in the
next year and allocation of funds therefore including administrative overheads
and third party expenditure, in accordance with the accounting procedure
attached to this Participation Agreement as exhibit "A".

 
8. Unless unanimously agreed at least sixty (60) days prior to the beginning of
the year, the operator shall call a meeting of the operating committee to
discuss and approve a participation work programme and budget for the ensuing
year and such work programme and budget shall be approved not later than thirty
(30) days prior to the commencement of such year and the decision of the
operating committee shall bind the parties.   Upon approval of such work
programme and budget the operator is hereby authorized and obliged to proceed
with it in accordance with such approval.
 
9. Such approved participation work programme and budget may be reviewed and
revised from time to time by the operating committee.  Any party may in writing
request a review of an approved participation work programme or budget, or of a
project within a programme, if that project costs more than ...............U.S.
dollars (U.S. $.............), and the request shall state the objections of the
party, which shall be considered by the operating committee, who may amend the
participation work programme or budget.

5. - COST AND EXPENSES.
 
1. Except as otherwise specifically provided in the Contract and this
Participation Agreement, all costs and expenses incurred by the operator in the
conduct of operations hereunder shall be borne by the parties in proportion to
their respective Participating Interests set forth in Article 2.

 
2. All costs and expenses incurred by the operator in the conduct of petroleum
operations hereunder shall be determined and settled in accordance with
internationally accepted accounting practice consistent with the provisions of
the Contract and its accounting procedure as complemented by the provisions of
exhibit "A" to this Participation Agreement, and the operator shall keep its
records of costs and expenses in accordance therewith.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 79

 
 

--------------------------------------------------------------------------------

 

6. PAYMENTS TO OPERATOR

 
1. A non-operator shall pay its share of an expenditure relating to the
petroleum operations, within fifteen (15) days of receipt of the account of the
operator.
 
2. The operator may, upon twenty (20) days' written notice, request a
non-operator to advance a share of the estimated expenditure for the following
month, stipulating the due date of payment, provided however that such due date
of payment shall not be before the first banking day of that month and the
operator shall include with such notice an estimate of the cash calls for the
next three (3) months.  The operator's estimate of expenditure shall not exceed
the approved year's budget.  The operator may, at any time upon fifteen (15)
days' written notice, request additional advances to cover unforeseen
expenditure.

 
3. Cash requirements shall be specified by the operator in the currencies
required for the petroleum operations and the non-operators shall advance their
shares in the currencies so specified.
 
4. If any non-operator's advances for a given month exceed its share of cash
disbursements for the same month, the next succeeding cash advance, after such
determination, shall be reduced accordingly.
 
However, non-operator(s) may request that excess advances be refunded. The
operator shall make such refund within fifteen (15) days after date of such
notice.

 
5. Where a party is in default of payment, the operator and the non- defaulting
parties shall have, as security for amounts due hereunder from a defaulting
non-operator, a lien on the participating interest share, the interest in
material and equipment acquired for the petroleum operations and upon the
proceeds from the sale of petroleum, of that non-operator, and a non-operator
shall have for amounts due hereunder, a similar lien on the same interests and
property of the operator.
 
6. A lien may be exercised by a non-defaulting party by collecting the amount
due from a purchaser of petroleum and the statement of the operator of the
amount due shall be proof thereof.

 
7. A late payment shall attract interest at LIBOR plus...............per cent
(...... %) or...........per cent (....... %), whichever is the greater,
compounded monthly and calculated from the due date of payment.  A payment not
received within seventy- two (72) hours of the due date shall accrue interest
from the due date and the non- paying party shall be deemed to be in default
from the due date of the payment.
 
8. A party which remains in default for five (5) days shall have no right to
vote at any operating committee meeting held during the period of the default
but shall be bound by all decisions of the operating committee made during such
period, and the defaulting party's participating interest shall be deemed to be
vested pro-rata in the non-defaulting parties for voting purpose during the
continuation of the default.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 80

 
 

--------------------------------------------------------------------------------

 
 
9. Where a party fails to pay an amount required to be paid hereunder, and
remains in default for ninety (90) days, the participating interest share of the
defaulting party may be declared forfeit by the non-defaulting parties, unless
the amount due is an advance and the defaulting party provides an irrevocable
letter of credit or other security, acceptable to the operator, for the amount
due.

 
10. When the participating interest share of a defaulting party is declared
forfeit, the operator shall give notice thereof to all the parties, and that
share shall vest rateably, unless otherwise agreed, in the non-defaulting
parties without payment of compensation and the defaulting party shall at its
sole expense take all steps necessary to vest that share accordingly, and the
defaulting party hereby appoints the operator to act as its attorney to execute
any and all documents required to effect such transfer. Notwithstanding the
transfer of a defaulting party's participating interest share in accordance with
the foregoing, the defaulting party shall remain liable for its proportionate
share of the commitments incurred before its rights lapsed.
 
11. Where a party is in default of payment, the remaining parties shall advance
the operator on demand a share of that payment, in proportion to the
participating interests of those parties.  Any payments received from a
defaulting party shall be credited to the accounts of the non-defaulting parties
who advanced funds on behalf of the defaulting party.

7. - MATERIAL AND EQUIPMENT

 
1. All material and equipment acquired by the operator for petroleum operations
hereunder shall be owned by the parties in undivided shares in the proportion of
their respective participating interests.
 
2. Except as may be otherwise approved by the operating committee, the operator
shall purchase for the joint account of the parties only such material and
equipment as are reasonably required in the conduct of operation provided for in
approved participation work programmes or revisions thereof, the operator shall
not stockpile material or equipment for future use without the approval of the
operating committee.

 
3. Jointly acquired material or equipment declared by the operator to be surplus
shall be disposed of in such manner as the operating committee may direct; or,
if the book value thereof does not exceed.................U.S. dollars(U.S.
$...........), the operator  shall  dispose  of  same  in  such  manner  as 
the  operator  shall  deem appropriate; provided, however, that each Party may,
if practicable, separately take or sell and dispose of its interest in such
material or equipment or may by notice in writing, and subject to revocation at
will, authorize the operator, for a period or periods of not more than one (1)
year each, to sell such material and equipment for the account of the party or
parties giving such authorization.  Each party shall have the right to purchase,
at the prevailing market price in the area, material or equipment which the
operator has declared to be surplus and which the operator intends to dispose of
on the open market.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 81

 
 

--------------------------------------------------------------------------------

 
 
4. Subject to the provision of clause 12 of the Contract, upon termination of
this Participation Agreement the operator shall salvage for the jointly-owned
material and equipment which can reasonably be salvaged, to be disposed of as
provided in Article 7 (3) hereof.

8. - RELATIONSHIP OF THE PARTIES AND TAX PROVISIONS

 
1. The parties declare that it is not their intention by entering into this
Participation Agreement to create or be considered as a partnership or any other
similar Contractor.

 
2. Each party shall be responsible for and shall pay its own taxes to the Kenyan
authorities on its operations hereunder.
 
3. It is recognized that a party hereunder may be subject to the laws of its
place of incorporation in addition to the laws of Kenya.  For United States
Federal income tax purposes, each of the parties hereto which is subject to
United States Income Tax laws ("U.S. Party") hereby elects to be excluded from
the application of all of the provisions of Sub-chapter "K", chapter 1,
Sub-title "A", of the United  States  Internal  Revenue  Code  of  1954,  as 
permitted  and  authorized  by Section 761 of that Code and the regulations
promulgated there under.  Should there be any requirement that each U.S. Party
evidence this election, each U.S. Party agrees to execute such documents and
furnish such other evidence as may be required by the United States Federal
Internal Revenue Service.  Upon the request of any U.S. Party, the Operator
shall provide data necessary for filing United States tax returns.

9. - SURRENDERS AND TRANSFERS
 
1. Any party desiring that all of the participation area be surrendered
voluntarily shall notify the other parties in writing accordingly, specifying
its reasons thereof, and thereafter:

 
(a) Each party shall within thirty (30) days after receipt of the notice inform
the other parties in like manner whether it concurs in or opposes the proposed
surrender;
 
(b) If all the parties concur in the proposed surrender, the participation area
shall be surrendered as soon as possible under the Contract;
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 82

 
 

--------------------------------------------------------------------------------

 
 
(c) If one or more of the parties shall oppose the proposed surrender, the party
or parties desiring to surrender shall, upon request by the opposing parties,
transfer and convey without warranty of title-free and clear of all liens,
charges and encumbrances and without right to compensation, all of its or their
interest(s) in the participation area and material left thereon to said opposing
party or parties, each in the proportion that its or their participating
interest(s) hereunder bear to the sum of the participating interests of all the
opposing parties, or as otherwise agreed by the opposing parties. The
transferring party or parties shall bear-
 
(i) Its or their participating interest share(s) of costs, expenses and
liabilities incurred hereunder which are attributable to the participation area
for the period prior to the effective date of such transfer of interest;
 
(ii) Its or their participation interest share(s) of all costs and expenses
incurred by the operator after such date under any contracts entered into by the
operator in execution of a participation work programme theretofore approved by
the operating committee; and

 
(iii) Its or their participating interest share(s) of any accrued obligations
under the contract which are not included rights or other obligations in
connection therewith.
 
(d) A transfer under paragraph (c) above shall be effective as among the parties
thirty (30) days after the opposing parties' receipt of the transferring party's
first mentioned notice proposing surrender.  Thereafter until such transfer has
received whatever approvals may be necessary under the provisions of the
Contract or applicable law, the transferring Party or parties shall hold at most
legal, but not equitable, title to the interest (s) transferred for the benefit
of the opposing party or parties.  The transferring party or parties receiving
the interest(s) transferred shall execute and deliver such documents and do such
other acts as may be necessary to give legal effect to such transfer, to obtain
all approvals thereof as may be required from the Minister, and otherwise to
effectuate the purpose of this paragraph.

 
(e) Notwithstanding the foregoing, if the operating committee determines that
.................per cent (.............%) or more of the estimated, discovered
and recoverable reserves under the participation area have been produced, no
party shall be allowed to surrender or required to transfer interest in this
Participation Agreement and the Contract without the unanimous consent of all
parties.
 
2. No transfer of any interest under this Participation Agreement and the
Contract shall be made by any party otherwise than in respect of an undivided
interest in all or part of its participating interest in this participation
Agreement and the Contract, and in accordance with the following provisions of
this Article 9.

 
3. If any party shall receive a bona fide offer for the purchase of all or a
portion of an offeree party's participation interest in this Participation
Agreement and the participation area which the offeree party is willing to
accept, the offeree party shall give notice thereof in writing to the other
parties:
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 83

 
 

--------------------------------------------------------------------------------

 
 
(a) Such notice shall set forth the identity  of the offeror, the terms and
conditions (including monetary and other considerations) offered in good faith,
and all other relevant particulars.

 
(b) For a period of thirty (30) days next following the receipt of such notice,
the other parties shall have an option to purchase the entire interest proposed
to be sold on the same terms offered by the offeror, as set forth in the
respective offer.
 
(c) If more than one of the parties should exercise its right to purchase said
interest, each shall have the right to acquire such interest in the proportion
that the Participating Interest hereunder of such party bears to the sum of the
Participating interests of all the parties exercising such right except as they
may otherwise agree.

 
(d) If within such a period of thirty (30) days, none of the other parties shall
exercise its rights to purchase said interest, the sale to said offeror may be
made under the terms and conditions set forth in the notice given; provided that
the sale shall be consummated within six (6) months from the date of such notice
and that the sale and any transfer shall be in accordance with the Contract and
applicable law.

 
(e) For the purpose of this paragraph, an offer to purchase shall also include
an acceptance of a Contractor's offer to sell.
 
4. The limitations of Article 9 (3) shall not apply to transfer of a
participating interest by a party to an affiliate of such party, or by the
Contractor to an acceptable  assignee  as  defined  in  the  Contract,  or  by 
the  Government  to  an appointee, or from an appointee to another appointee,
nor shall they apply to a transfer of a participating interest effected as a
result of merger, consolidation, re-organization or sale of capital stock of the
parent company of a Party.
 
5. Every transfer of a participating interest in the participation area shall be
made expressly subject to this Participation Agreement and shall include a
corresponding interest in jointly acquired equipment and facilities.  No
transfer of an interest hereunder shall be effective unless made by an
instrument in writing duly executed by the parties thereto in accordance with
applicable law, and until the same has received all consents required under this
Participation Agreement and the Contract.  A transfer shall provide that the
transferor remains liable for obligations incurred before the date of transfer
and such obligations shall in addition become the obligations of the
transferee.   Where after the transfer, the transferee or transferor owns a
participating interest of less than five per cent (5%), they shall be jointly
represented.

 
6. A transfer other than to an affiliate on an appointee shall be of sufficient
financial standing to meet its participating interest share of its obligations
under the Contract and this Participation Agreement.  In the event of a transfer
of a participating  interest  to  an  affiliate  of  a  party  the  transferor 
party  shall  remain responsible for the full performance by the affiliate of
the obligations undertaken by said party under this Participation Agreement and
the Contract, and if such affiliate ceases to be an affiliate, the participating
interest shall be transferred back to the party.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 84

 
 

--------------------------------------------------------------------------------

 
 
7. In this Article, transfer means a transfer, assignment, sale or other
disposal of the interest of a party.

10. DISPOSAL OF PRODUCTION

 
1. Each party shall separately own, take in kind and dispose of its
participating interest share of that portion of the petroleum produced and saved
from the participation area to which the Contractor is entitled under clause 27
of the Contract.
 
2. Within six (6) months following the signing of this Participation Agreement,
the parties shall, in accordance with the provisions of the Contract and in
light of the gathering and transportation facilities available under the adopted
development plan, in good faith establish a set of rules governing the
scheduling, lifting and other necessary provisions for the crude oil offtakes of
the parties, consistent with good  international  petroleum  industry 
practice,  which  shall  provide,  among  other things, such detailed terms and
procedures as required for-

 
(a) Short-term production forecasts;
 
(b) Nomination and calculation of entitlements; (c) Scheduling of deliveries;

 
(d) Lifting tolerances;

 
(e) Under lift, over lift and make-up provisions; (f) Passage of title and risk;
 
(g) Penalties assessable to the Parties which cause shut-in or reductions of
production; and
 
(h) Other related matters.

 
Whatever is mutually agreed by the Parties shall be deemed to form part of this
Participation Agreement.
 
The above terms and procedures shall apply separately to each grade of crude oil
that is segregated and separately stored for off take.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 85

 
 

--------------------------------------------------------------------------------

 
 
3. The Government may request from time to time that the Contractor purchase all
or part of the Government's participating interest share of crude oil.  The
Contractor shall use its best efforts to comply with this request but in the
event that the Contractor is not able to take such crude oil, then the
Contractor will assist the Government in good faith to market such crude oil at
the best price, terms and conditions available in the international market for
the sale of such crude oil.

 
4.  In  the  event  of  production  of  associated  natural  gas  or  of  any
discovery of natural gas, the parties shall agree upon appropriate procedures
for disposal of any natural gas available under this Participation Agreement and
the Contract.

11. SOLE RISK OPERATIONS
 
1. Any party may undertake petroleum operations at sole risk (hereinafter
referred to as "sole risk project") in a participation area, subject to the
provisions of this Article.

 
2. The following types of sole risk project may be proposed-
 
(a) the drilling of a well or the deepening, side-tracking, completing, plugging
back, testing or reworking of an existing well drilled for the joint account of
the parties, in order to test a formation in which no jointly-owned well has
been completed as a well producing or capable of producing petroleum;

 
(b) The installation of production and transportation facilities.
 
3. The conduct of a project in a development area may not be the subject of a
sole risk notice under this Article until after it has been proposed in complete
form to the operating committee for consideration pursuant to Article 4 hereof
and has not been approved within the period therein provided.

 
In the event that such project fails to obtain the requisite approval of the
operating committee, then any party may serve notice on the other parties of its
intention to carry out that project at sole risk.   The other parties may give
counter- notice that they wish to participate in the project within sixty (60)
days after receipt thereof but, where a drilling rig is on the location and has
not been released, the period is reduced to seventy-two (72) hours after receipt
thereof.  The periods set forth in this Article 11 (3) shall be extended for any
period of time mutually agreed by the parties as necessary or desirable for
acquiring or developing additional information on the sole risk project.
 
4. If all the other parties elect to participate in the project identified in
the proposing party's notice within the period thereof provided, such project is
considered as being approved by the operating committee and the provisions of
Article 4 (8) of this Participation Agreement shall apply.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 86

 
 

--------------------------------------------------------------------------------

 
 
5. In the event that less than all the parties elect to participate in the
project, the parties which elected to participate (hereafter referred to as
"sole risk parties") shall be entitled to have the sole risk project carried
out.

 
The interest of each sole risk party in a sole risk project shall be in
proportion to its participation interest in this Participation Agreement, or in
such other proportion as the sole risk parties may agree.  Any sole risk project
shall be carried out at the sole risk, cost and expense of the sole risk parties
in the proportion of their respective interests.

 
6. A sole risk project shall be carried out by the operator on behalf of the
sole risk parties under the provisions of this participation agreement.  No sole
risk project may be commenced after one hundred and eighty (180) days following
the expiration of the notice period prescribed in Article 11 (3), but the
operator shall commence work as promptly as reasonably possible if the notice
period of seventy two (72) hours, set forth in Article 11 (3), applies. The
operator shall complete the sole risk project with due diligence provided that
it does not jeopardize, hinder or unreasonably interfere with petroleum
operations carried out under the Contract and adopted by the operating committee
pursuant to Article 4 of this Participation Agreement.
 
The sole risk parties may use for the sole risk project any production,
handling, processing and/or transporting facilities, which are joint property,
subject to a determination by the operating committee as to usage fees,
availability of capacity and production compatibility.

 
7. In connection with any sole risk project-
 
(a) the sole risk project will be carried out under the overall supervision and
control of the sole risk parties in lieu of the operating committee;

 
(b) the computation of costs and expenses of the sole risk project incurred by
the sole risk parties shall be made in accordance with the principles set out in
exhibit A" attached hereto;
 
(c) the operator carrying out the sole risk project shall maintain separate
books, records and accounts  (including bank accounts) for the sole risk project
which shall be subject to the same right of examination and audit by the sole
risk parties;

 
(d) the costs and expenses of the sole risk project shall not be reflected in
the statements and billing rendered by the operator for petroleum operations
under the Participation Agreement; and
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 87

 
 

--------------------------------------------------------------------------------

 
 
(e) if the operator is carrying out a sole risk project on behalf of the sole
risk parties, the operator shall be entitled to request the sole risk parties in
connection with the sole risk project to advance their share of the estimated
expenditure and shall not use joint account funds or be required to use its own
funds for the purpose of paying the costs and expenses of the sole risk project;
furthermore the operator shall not be obliged to commence or, having commenced,
to continue the sole risk project unless and until relevant advances have been
received from the sole risk parties.

 
8. The sole risk parties shall indemnify and hold harmless the other parties
against all actions, claims, demands and proceedings whatsoever brought by any
third party arising out of or in connection with the sole risk project and shall
further indemnify the other parties against all damages, costs, losses and
expenses whatsoever directly or indirectly caused to or incurred by them as a
result of anything done or omitted to be done in the course of carrying out such
sole risk project.
 
9. Subject to the provision of Article 11 (10) below, the sole risk project,
including data and information, is wholly owned by the sole risk parties in
accordance with the provisions of the Contract, but the sole risk parties shall
keep the other parties informed about the project.

 
In the event that such project results in an increase of production of petroleum
from the participation area, the portion of such increase, which is available to
the Contractor, shall be owned solely by the sole risk parties.  Each of them
shall have the right and obligation to take in kind, and separately dispose of
its proportional share of supplementary petroleum production.
 
10. Any party or parties which are not participating in the sole risk project
may, by giving thirty (30) days' notice to the sole risk parties, become
participants in such project, at any time after the sole risk parties have
recovered from the supplementary petroleum production the following sums of
money to which they are entitled on the project:

 
In the case of a project under Article 11 (2) (a) hereof........per cent
(........%) of the Sole Risk cost of such project, plus one hundred  per cent
(100%) of the cost of operating such well incurred by the Sole Risk Parties.
 
In the case of a project under Article 11 (2) (b) hereof..........per cent
(.......%) of the Sole Risk cost of such project, plus one hundred per cent
(100%) of the cost of operating such facilities.

 
The value of the supplementary production to which a Sole Risk Party is entitled
shall be the market value in sales at arm's length, determined in accordance
with clause 26 of the Contract.

 
From and after the election of any party or parties to become participants in
such project, all relevant wells, facilities, equipment and other property
appurtenant thereto shall be owned jointly by the participating parties and each
of the participating parties shall be entitled to receive its proportional share
of the supplementary petroleum production.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 88

 
 

--------------------------------------------------------------------------------

 

12. CONFIDENTIALITY

 
1. All information related to the petroleum operations shall be confidential and
shall not be disclosed to a person other than a party except to-
 
(a) An affiliate;

 
(b) the Government and other public authorities to the extent necessary for the
purpose of any applicable law;
 
(c) a stock exchange to which a party is obliged to make disclosure;

 
(d) Contractors, consultants, legal counsels or arbitrators of a Party, where
disclosure is essential;
 
(e) a bona fide prospective purchaser of an interest of a Party in the Contract,
but that purchaser shall undertake to treat that information as confidential;
 
(f) a lender, where disclosure is essential; or

 
(g) a person to whom disclosure has been agreed by the Parties.
 
2. A party making a disclosure to a person described in paragraph (1) (e) or (f)
shall give ten (10) days' written notice thereof to the other parties.

 
3. The parties shall consult with each other prior to the release of any public
statement or press release, and except to the extent required by law, rule or
regulation of any government authority or stock exchange, no party shall make
any public statement or press release without the approval of all the other
parties, which shall not be unreasonably withheld. The operator shall utilize
its best efforts to co- ordinate all such public statements to the end that all
Parties may effect simultaneous press releases.
 
4. The obligations of the parties under this Article 12 are continuing
obligations and any party ceasing to be a party to this Agreement shall remain
bound by this Article until this Agreement is no longer in force between any
remaining parties and the Contract has expired.

13. LIABILITY
 
1. The parties shall be severally liable in accordance with their respective
participating interest to third parties.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 89

 
 

--------------------------------------------------------------------------------

 
 
2. Where the Government has nominated an Appointee, as defined in clause 28 (1)
of the Contract, and the appointee defaults the Government shall be liable.

 
3. If because of the operation of the joint and several liability provisions
contained in the Contract, any one of the Parties hereto shall be required to
pay in full to the Government or any other party, any sum which, if the
liability were several, would be required separately from each of the Parties or
from one other party only, then the Party(ies) shall notify forthwith and
request immediate payment of the Party(ies') proportionate share according to
its Participating interest.  If within ten (10) days from receipt of said
notice, the other Party(ies) shall fail to make payment as provided above such
Party(ies) shall be in default and the provisions of Article 6 above shall
apply, this being without prejudice to any other legal remedies available to the
non-defaulting Party(ies) against the defaulting Party(ies).

14. GOVERNING LAW
 
This Participation Agreement shall be governed by and be construed in accordance
with the laws of Kenya.

15. ARBITRATION
 
A dispute under this Participation Agreement shall be referred to arbitration in
accordance with clause 41 of the Contract.

16. FORCE MAJEURE

 
1. In this Article 16, , Force Majeure shall include Acts of God, unavoidable
accidents, acts of war or conditions attributable to or arising out of war
(declared or undeclared), laws, rules, regulations, and orders by any government
or governmental agency strikes, lockouts, or other labour or political
disturbances, insurrections, riots, and other civil disturbances, hostile acts
of hostile forces constituting direct and serious threat to life and property,
and all other matters or events of a like or comparable nature beyond the
control of the Party concerned, other than rig availability which prevents any
of them from performing their obligations under this Participation Agreement.
 
2.  In this clause, Force Majeure means an occurrence beyond the reasonable 
control  of  the  Minister  or  the  Government  or  the  contractor  which
prevents any of them from performing their obligation under this contract

 
3. Where a party is prevented from performing an obligation under this
Participation Agreement by force majeure, that party shall give written notice
to the other Parties, and the obligation of the affected Party shall be
suspended for the period of the force majeure.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 90

 
 

--------------------------------------------------------------------------------

 
 
4. The affected party shall promptly notify the other parties when the period of
force majeure terminates.

 
5. No Party may claim force majeure as a reason for the failure to timely pay
any monies pursuant to this Participation Agreement.
 
6. Where any Party disputes the existence of force majeure, that dispute may be
referred to arbitration as provided in clause 44 of the Contract.

17. NOTICES

 
1. All notices and other communications provided for in this Participation
Agreement shall be made in writing and shall be delivered by hand or sent by
registered airmail, as appropriate, return receipt requested, or by telegram or
telex (with confirmation by mail) to the Parties at the following addresses:

To the Government:

Ministry of Energy: FAO Hon. Minister of Energy
Nyayo House
Kenyatta Avenue
P O Box 30582.00100
Nairobi, Kenya
Tel 00254 20 310 112
Fax 00254 20 228 314

To the Contractor:
FAO _____________
_________________
_________________
 
2. Notices given by registered airmail shall be deemed received on the date
shown on the return receipt.   Notices given by telegram or telex shall be
presumed received on the working day at the place of receipt following the time
of transmission.
 
3. Any party may at any time and from time to time change its authorized
representative or its address herein on giving the other Parties ten (10) days
notice in writing to such effect. to the Contract.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 91

 
 

--------------------------------------------------------------------------------

 

18. TERM
 
1. This Participation Agreement shall come into force on the participation date
and shall remain in force until-

 
(a) It is terminated by the written consent of all the parties; (b) All the
Participating interests are vested in one Party; or (c) The expiration or
termination of the Contract.
 
2. Before this Participation Agreement is terminated, there shall be a final
accounting and settlement of the Joint Account.

19. FINAL PROVISIONS

 
1. Headings are inserted in this Participation Agreement for convenience  and 
shall  not  affect  the  construction  for  interpretation hereof.
 
2. This Participation Agreement shall not be amended, modified or supplemented
except by an instrument in writing signed by the parties.

 
3. Subject to the provisions hereof, this Participation Agreement is binding
upon and shall apply to the successors and assignees of the parties hereto and
each of them respectively.
 
IN WITNESS WHEREOF, the Parties hereto have signed this Participation Agreement
on the day and year first above written.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 92

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
ACCOUNTING PROCEDURE
 
Attached to and made a part of the Participation Agreement.

TABLE OF CONTENTS

Section 1 - General Provisions
 
1.1 - Interpretation
 
1.2 - Statements, billings and adjustments
 
1.3 - Advances and payments

 
1.4  Audits

SECTION 1
 
GENERAL PROVISIONS
 
The purpose of this accounting procedure is to establish equitable methods for
determining charges and credits applicable to operations under the Agreement.

 
It is the intent of the Parties that no Party shall lose or profit by reason of
its duties and responsibilities as either operator or as non- operator and that
no duplicate charges to the joint account for the same work shall be made.
 
The parties agree that if any procedure established herein proves unfair or
inequitable to any party, the parties shall meet and in good faith endeavour to
agree on the changes necessary to correct that unfairness or inequity.

 
1.1. - INTERPRETATION

1.1.1. In this Exhibit-
 
(i) "The Agreement" means the Participation Agreement, of which this Exhibit
forms part,

 
(ii)"the  Contract"  means  the  production  sharing contract to which the
Agreement is attached
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 93

 
 

--------------------------------------------------------------------------------

 
 
(iii) Words and expressions defined in the Agreement, the Contract and its
appendices have the meanings therein ascribed to them.

 
1.1.2. In the event of any conflict between the provisions of the Agreement and
this exhibit, the provisions of the Agreement shall prevail.
 
1.1.3. By mutual agreement between the parties, this accounting procedure
attached to the Agreement may be revised from time to time by an instrument in
writing signed by the parties.

 
1.2. - STATEMENTS, BILLINGS AND ADJUSTMENTS
 
1.2.1. The operator shall maintain financial accounts necessary to record in
reasonable details the transactions relating to petroleum operations under the
Agreement which shall be prepared in accordance with  generally  accepted  
standards  of  the  international  petroleum industry.   The operator shall upon
request by the Party furnish a description of its accounting classifications.
 
1.2.2. Each party to the Agreement is responsible for preparing its own
accounting and tax reports and paying of its own tax obligations to meet Kenyan
requirements.   The operator shall furnish the non- operator(s) with all
reports, statements, billings and accounting documents necessary to maintain
their own accounting records.
 
1.2.3. The operator shall bill the non-operator(s) on or before the last day of
each month for their proportionate share of expenditure for the preceding
month.  Such billings shall be accompanied by statements of all charges and
credits to the joint account, summarized in reasonable detail by appropriate
accounting classifications indicative of the nature thereof, except that items
of controllable material and unusual charges and credits shall be detailed.
 
1.2.4. The operator shall, upon request by non-operator(s) furnish a description
of such accounting classifications.

 
1.2.5. Amounts included in the billings shall be expressed in the currency in
which the operator's records are maintained.   In the conversion of currencies
when accounting for advances or payments in different currencies as provided for
in sub-section 1.3., or any other currency transactions affecting operations
under the Agreement, it is the intent that none of the parties shall experience
an exchange gain or loss at the expense of, or to the benefit of, the other
Parties. It is agreed that any loss or gain to the joint account resulting from
the exchange of currency required for operations under the Agreement or from the
translations required, shall be charged or credited to the joint account. The
operator shall furnish the parties with a description of the procedure applied
by the operator to accomplish said translation or exchange of currencies and
provide currency exchange data sufficient to enable non- operator(s) to
translate the billings to the currency of the non-operator(s) accounts.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 94

 
 

--------------------------------------------------------------------------------

 
 
1.2.6. Payment of billings by non-operator(s) shall not prejudice the right of
any non-operator(s) to protest or question the correctness thereof; however, all
bills and statements rendered to non-operator(s) by the operator during any year
shall conclusively be presumed to be true and correct after twenty-four (24)
months following the end of any such year, unless within the said twenty-four
(24) month period a non-operator takes written exception thereto and makes claim
on the operator shall be made unless it is made within the same prescribed
period.   The provisions of this Sub-section shall not prevent adjustment
resulting from a physical inventory or the joint property or from a third party
claim.

 
1.3. - ADVANCES AND PAYMENT

1.3.1. If operator so requests, non-operator(s) shall advance to the operator
the non-operator(s)' share of estimated cash requirements for the succeeding
month's operation in accordance with Article 6 of the Agreement.  Operator shall
make written request for the advance to non- operator(s) at least twenty (20)
days prior to the first banking day of such succeeding month.  The advance shall
not be due and payable before the first banking day of the month for which the
advance is requested. The request shall set out the funds in the currencies to
be expended as estimated by the operator to be required.  The non-operator(s)
shall on or before the due date make corresponding advances in the currencies
requested by depositing such funds to operator's account at a bank as may be
from time to time designated by the operator.

 
1.3.2. Should the operator be requested to pay any large sums of money for
operations under the Agreement, which were unforeseen at the time of providing
the non-operator(s) with said monthly estimates of its requirements, the
operator may make a written request of the non- operator(s) for special advances
covering the non-operators' share of such payments.  Non-operator(s) shall
advance to operator their share of such advances within fifteen (15) days after
date of such notice.
 
1.3.3. If non-operators' advances exceed their share of actual expenditure, the
next succeeding cash advance, after such determination, shall be reduced
accordingly.  However, non-operator(s) may request that excess advances be
refunded.  The operator shall make such refund with fifteen (15) days after the
date of such notice.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 95

 
 

--------------------------------------------------------------------------------

 
 
1.3.4. If non-operators' advances are less than their share of actual
expenditure, the deficiency shall, at operator's option, be added to subsequent
cash advance requirements or be paid by non-operators within fifteen (15) days
following operator's billing to non-operator(s) of such deficiency.

 
1.3.5.  If  the  operator  does  not  request  non-operator(s)  as provided in
sub-part 1.3.1., to advance their share of estimated cash requirements,
non-operator(s) shall pay their share of actual expenditure within fifteen (15)
days following date of operator's billing.
 
1.3.6. Payments of advances or billings shall be made on or before the due date;
and if not so paid, the unpaid balance shall be treated as provided under
Article 6 of the Agreement.
 
1.4. - AUDITS
 
1.4.1. A non-operator, upon at least thirty (30) days' advance written notice to
the operator and other non-operator(s), shall have the right at its sole
expenses to audit the joint account and related records for any year or portion
thereof within the twenty-four (24) month period following the end of such year;
however, the conducting of an audit shall not extend the time for the taking of
written exception to and the adjustment of accounts as provided for in sub-part
1.2.5.  The operator shall make every reasonable effort to co-operate with the
non-operators, and the non-operators shall make every reasonable effort to
conduct audits in a manner which will result in a minimum of inconvenience to
the operator.

 
1.4.2. All adjustments resulting from an audit agreed between the operator and
the non-operator conducting the audit shall be rectified promptly in the joint
account by the operator and reported to the other non-operator.  Any unresolved
dispute arising in connection with an audit shall be referred to arbitration in
accordance with Article 15 of the Agreement.
 
1.4.3. Except as otherwise provided in the Contract, the cost of any audit or
verification of the joint account that is for the benefit of all parties shall
be chargeable to the joint account if the parties mutually agree.
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 96

 
 

--------------------------------------------------------------------------------

 
 
SECTION 2
 
CHARGEABLE COSTS, EXPENDITURE AND CREDITS
 
The operator shall charge the joint account for all those costs and expenditure
necessary to conduct petroleum operations under the agreement pursuant to the
provisions of sub-parts 2.12. inclusive of appendix "B" to the Contract.

 
The operator shall credit the joint account for all the proceeds resulting from
petroleum operations under the Agreement pursuant to the provisions of sub-part
2.31. of Appendix "B" to the Contract.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Draft Production Sharing Contract Block L27 Ministry of Energy Page 97

 